Exhibit 10.1

 

$75,000,000

 

CREDIT AGREEMENT

 

Dated as of August 17, 2004

 

among

 

AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP LP,

 

as Borrower,

 

AMERICAN CAMPUS COMMUNITIES, INC.,

 

as Parent Guarantor,

 

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

 

as Subsidiary Guarantors,

 

THE INITIAL LENDERS, INITIAL ISSUING BANK

AND SWING LINE BANK NAMED HEREIN,

 

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent and as Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Syndication Agent,

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Co-Lead Arrangers and Joint Book-Running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.

  Certain Defined Terms    1

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions    26

SECTION 1.03.

  Accounting Terms    26 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE
LETTERS OF CREDIT

SECTION 2.01.

  The Advances and the Letters of Credit    27

SECTION 2.02.

  Making the Advances    28

SECTION 2.03.

  Issuance of and Drawings and Reimbursement Under Letters of Credit    30

SECTION 2.04.

  Repayment of Advances    31

SECTION 2.05.

  Termination or Reduction of the Commitments    32

SECTION 2.06.

  Prepayments    32

SECTION 2.07.

  Interest    33

SECTION 2.08.

  Fees    34

SECTION 2.09.

  Conversion of Advances    35

SECTION 2.10.

  Increased Costs, Etc    35

SECTION 2.11.

  Payments and Computations    37

SECTION 2.12.

  Taxes    39

SECTION 2.13.

  Sharing of Payments, Etc    41

SECTION 2.14.

  Use of Proceeds    41

SECTION 2.15.

  Evidence of Debt    42

SECTION 2.16.

  Increase in the Aggregate Commitments    42 ARTICLE III CONDITIONS OF LENDING
AND ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01.

  Conditions Precedent to Initial Extension of Credit    44

SECTION 3.02.

  Conditions Precedent to Each Borrowing, Issuance and Renewal    49

SECTION 3.03.

  Determinations Under Section 3.01    49 ARTICLE IV REPRESENTATIONS AND
WARRANTIES

SECTION 4.01.

  Representations and Warranties of the Loan Parties    50 ARTICLE V COVENANTS
OF THE LOAN PARTIES

SECTION 5.01.

  Affirmative Covenants    58

SECTION 5.02.

  Negative Covenants    62

SECTION 5.03.

  Reporting Requirements    68

SECTION 5.04.

  Financial Covenants    71

 

i



--------------------------------------------------------------------------------

ARTICLE VI EVENTS OF DEFAULT

SECTION 6.01.

  Events of Default    71

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default    74 ARTICLE VII
GUARANTY

SECTION 7.01.

  Guaranty; Limitation of Liability    74

SECTION 7.02.

  Guaranty Absolute    75

SECTION 7.03.

  Waivers and Acknowledgments    76

SECTION 7.04.

  Subrogation    77

SECTION 7.05.

  Guaranty Supplements    78

SECTION 7.06.

  Indemnification by Guarantors    78

SECTION 7.07.

  Subordination    78

SECTION 7.08.

  Continuing Guaranty    79 ARTICLE VIII THE AGENTS

SECTION 8.01.

  Authorization and Action; Appointment of Supplemental Collateral Agents    79

SECTION 8.02.

  Agents’ Reliance, Etc    80

SECTION 8.03.

  DBTCA and Affiliates    81

SECTION 8.04.

  Lender Party Credit Decision    81

SECTION 8.05.

  Indemnification by Lender Parties    81

SECTION 8.06.

  Successor Agents    82 ARTICLE IX MISCELLANEOUS

SECTION 9.01.

  Amendments, Etc    83

SECTION 9.02.

  Notices, Etc    83

SECTION 9.03.

  No Waiver; Remedies    84

SECTION 9.04.

  Costs and Expenses    85

SECTION 9.05.

  Right of Set-off    86

SECTION 9.06.

  Binding Effect    86

SECTION 9.07.

  Assignments and Participations    86

SECTION 9.08.

  Execution in Counterparts    89

SECTION 9.09.

  No Liability of the Issuing Banks    89

SECTION 9.10.

  Confidentiality    90

SECTION 9.11.

  Release of Collateral    90

SECTION 9.12.

  Patriot Act Notification    90

SECTION 9.13.

  Jurisdiction, Etc    90

SECTION 9.14.

  Governing Law    91

 

ii



--------------------------------------------------------------------------------

SCHEDULES

       

Schedule I

  -     Commitments and Applicable Lending Offices

Schedule II

  -     Initial Borrowing Base Properties

Schedule III

  -     Certain Additional Borrowing Base Property

Schedule IV

  -     On-Campus Participating Properties

Schedule 4.01(b)

  -     Subsidiaries

Schedule 4.01(d)

  -     Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

  -     Disclosed Litigation

Schedule 4.01(n)

  -     Surviving Debt

Schedule 4.01(o)

  -     Existing Liens

Schedule 4.01(p)

  -     Real Estate Assets

Schedule 4.01(q)

  -     Tenancy Leases

Schedule 4.01(r)

  -     Environmental Matters

Schedule 4.01(x)

  -     Plans and Welfare Plans

Schedule 4.01(y)

  -     Certain Condemnation Proceedings

Schedule 4.01(bb)

  -     Debt of On-Campus Participating Entities

EXHIBITS

       

Exhibit A

  -     Form of Note

Exhibit B

  -     Form of Notice of Borrowing

Exhibit C

  -     Form of Notice of Issuance

Exhibit D

  -     Form of Guaranty Supplement

Exhibit E

  -     Form of Assignment and Acceptance

Exhibit F-1

  -     Form of Opinion of Counsel to the Loan Parties

Exhibit F-2

  -     Form of Opinion of Maryland Counsel to the Loan Parties

Exhibit F-3

  -     Form of Opinion of Delaware Counsel to the Loan Parties

Exhibit F-4

  -     Form of Opinion of Local Counsel

Exhibit G-1

  -     Form of Mortgage

Exhibit G-2

  -     Form of Deed of Trust

Exhibit H

  -     Form of Borrowing Base Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of August 17, 2004 (this “Agreement”) among AMERICAN
CAMPUS COMMUNITIES OPERATING PARTNERSHIP LP, a Maryland limited partnership (the
“Borrower”), AMERICAN CAMPUS COMMUNITIES, INC., a Maryland corporation (the
“Parent Guarantor”), the other entities listed on the signature pages hereof as
guarantors (together with any Additional Guarantors (as hereinafter defined)
acceding hereto pursuant to Section 7.05, the “Subsidiary Guarantors” and,
together with the Parent Guarantor, the “Guarantors”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the initial lenders (the “Initial Lenders”), DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DBTCA”), as the initial issuer of Letters of Credit (as
hereinafter defined) (the “Initial Issuing Bank”), the Swing Line Bank (as
hereinafter defined), DBTCA, as administrative agent (together with any
successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined), DBTCA,
as collateral agent (together with any successor collateral agent appointed
pursuant to Article VIII, the “Collateral Agent” and, together with the
Administrative Agent, the “Agents”) for the Secured Parties (as hereinafter
defined), CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as syndication agent, and
DEUTSCHE BANK SECURITIES INC. (“DBSI”) and CGMI, as co-lead arrangers and joint
book running managers (the “Arrangers”).

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“ACCSI” means American Campus Communities Services, Inc., a Delaware corporation
and a Subsidiary of the Parent Guarantor.

 

“ACCSI Guaranty” means that certain Guaranty, dated as of September 27, 2000,
made by American Campus Communities, L.L.C. (“ACCLLC”), as guarantor, in favor
of Compass Bank, as lender, in connection with certain construction financing
provided by Compass Bank to American Campus (U of H), Ltd., which Guaranty
became the obligation of ACCSI as a result of the conversion of ACCLLC from a
limited liability company to a corporation pursuant to the Delaware General
Corporation Law and the change of its name to “American Campus Communities
Services, Inc.”.

 

“Additional Borrowing Base Property” means any Student Housing Property as to
which all of the following conditions have been met: (a) the Borrower has
notified the Administrative Agent in writing that it wishes to designate such
Student Housing Property as a “Borrowing Base Property”, (b) the Borrower has
delivered to the Administrative Agent a description, in detail reasonably
satisfactory to the Administrative Agent, of such Student Housing Property, (c)
unless otherwise agreed in writing by the Required Lenders, all of the Borrowing
Base Property Conditions have been satisfied with respect to such Student
Housing Property, (d) except in the case of the Student Housing Property
described on Schedule III hereto, the Required Lenders have agreed in writing to
include such Student Housing Property within the definition of “Borrowing Base
Property”, and (e) the Borrower has delivered to the Administrative Agent a
revised Schedule II hereto reflecting the inclusion of such Student Housing
Property within the definition of “Borrowing Base Property”, it being understood
that such revised Schedule II shall become effective only upon the inclusion of
such Student Housing Property within the definition of “Borrowing Base
Property”.



--------------------------------------------------------------------------------

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Adjusted Net Operating Income” means, for any Real Estate Asset as of any date
of determination, an amount equal to (A) the aggregate gross revenues from the
operations of such Real Estate Asset during the four fiscal-quarter period
most-recently ended, excluding any accrued revenues attributable to so-called
“straight-line rent accounting”; minus (B) the sum of (i) all expenses and other
proper charges incurred in connection with the operation of such Real Estate
Asset during such period (including real estate taxes, but excluding any
management fees, debt service charges, income taxes, depreciation, amortization
and other non-cash expenses), (ii) an assumed management fee equal to 5% of the
aggregate gross revenues from the operations of such Real Estate Asset during
such period, and (iii) a reserve for capital expenditures equal to $190
multiplied by the number of beds attributed (in accordance with the historical
practices of the Parent Guarantor and its Subsidiaries) to such Real Estate
Asset as of the end of such period.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at 60 Wall Street, New
York, New York 10005, ABA No. 021-001-033, for further credit to Commercial Loan
Division, Account No. 99-401-268, with reference to American Campus Communities
Operating Partnership, Attention: Deirdre Wall, or such other account as the
Administrative Agent shall specify in writing to the Lender Parties from time to
time.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Aggregate Borrowing Base Amount” means, as of any date of determination, the
sum of the Borrowing Base Amounts for all Borrowing Base Properties as of such
date.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement as of any date of
determination, an amount equal to: (a) in the case of a Hedge Agreement
documented pursuant to the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc. (the
“Master Agreement”), the amount, if any, that would be payable by any Loan Party
or any of its Subsidiaries to its counterparty to such Hedge Agreement, as if
(i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party

 

2



--------------------------------------------------------------------------------

or Subsidiary was the sole “Affected Party” (as defined in the Master
Agreement), and (iii) the Administrative Agent was the sole party determining
such payment amount (with the Administrative Agent making such determination
pursuant to the provisions of the form of Master Agreement); or (b) in the case
of a Hedge Agreement traded on an exchange, the mark-to-market value of such
Hedge Agreement, which will be the unrealized loss on such Hedge Agreement to
the Loan Party or Subsidiary of a Loan Party party to such Hedge Agreement as
determined by the Administrative Agent based on the settlement price of such
Hedge Agreement on such date of determination, or (c) in all other cases, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party party to
such Hedge Agreement as determined by the Administrative Agent to be the amount,
if any, by which (i) the present value of the future cash flows to be paid by
such Loan Party or Subsidiary exceeds (ii) the present value of the future cash
flows to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means, as of any date of determination, a percentage per
annum determined by reference to the Leverage Ratio as set forth below:

 

Pricing

Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Margin

for Base Rate

Advances

--------------------------------------------------------------------------------

   

Applicable Margin

for Eurodollar Rate

Advances

--------------------------------------------------------------------------------

 

I

   ³ 60%    1.25 %   2.50 %

II

   < 60% but ³ 50%    0.75 %   2.00 %

III

   < 50% but ³ 45%    0.50 %   1.75 %

IV

   < 45%    0.25 %   1.50 %

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time, and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) no
change in the Applicable Margin resulting from a change in the Leverage Ratio
shall be effective until three Business Days after the date on which the
Administrative Agent receives (x) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (y) a
certificate of the Chief Financial Officer of the Borrower demonstrating the
Leverage Ratio, and (b) the Applicable Margin shall be at Pricing Level I for so
long as the Borrower has not submitted to the Administrative Agent, as and when
required under Section 5.03(b) or (c), as applicable, the information described
in clause (a) of this proviso.

 

“Appraisal” means, with respect to any Borrowing Base Property, a written
appraisal of such Borrowing Base Property prepared by an Appraiser and delivered
to the Administrative Agent, in each case in form, content and methodology
reasonably satisfactory to the Administrative Agent and in compliance with all
applicable legal and regulatory requirements (including, without limitation,
conforming in all respects to the criteria for appraisals set forth in the
Financial Institutions Reform and Recovery Act of 1989 and the regulations
promulgated thereunder, in each case determined as if the Administrative Agent
were an institution under the jurisdiction thereof).

 

3



--------------------------------------------------------------------------------

“Appraised Value” means, as of any date of determination with respect to any
Borrowing Base Property, the appraised value of such Borrowing Base Property on
an “as is” basis, in each case as set forth in the most recent Appraisal of such
Borrowing Base Property delivered to the Administrative Agent on or before such
date of determination.

 

“Appraiser” means, with respect to any appraisal of any Borrowing Base Property,
any independent appraiser selected by the Administrative Agent (and, so long as
no Event of Default has occurred and is continuing at the time of such
selection, reasonably acceptable to the Borrower) who (a) meets all regulatory
requirements applicable to the Administrative Agent and the Lenders, (b) is a
member of the Appraisal Institute with a nationally-based appraisal practice in
the United States, and (iii) has at least 10 years’ experience appraising real
estate of the same type (which, for purposes of this definition, shall be deemed
to include residential apartment buildings of comparable size) and in the same
geographic area as such Borrowing Base Property.

 

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit E
hereto.

 

“Assuming Lender” has the meaning specified in Section 2.16(d).

 

“Assumption Date” has the meaning specified in Section 2.16(d).

 

“Available Amount” means, with respect to any Letter of Credit at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (a) the
rate of interest announced publicly by DBTCA in New York, New York, from time to
time, as DBTCA’s “prime rate” and (b) 0.50% per annum above the Federal Funds
Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with JPMorgan Chase Bank at its office at 707 Travis Street, 6th Floor
North, Houston, Texas, 77002, ABA No. 113000609, Account No. 00113388202, or
such other account as the Borrower shall specify in writing to the
Administrative Agent from time to time.

 

4



--------------------------------------------------------------------------------

“Borrowing” means each of (a) a Swing Line Borrowing or (b) a borrowing
consisting of simultaneous Revolving Credit Advances of the same Type made by
the Lenders.

 

“Borrowing Base Amount” means, as of any date of determination with respect to
any Borrowing Base Property, an amount equal to the lesser of (a) 60% of the
Borrowing Base Property Value for such Borrowing Base Property and (b) the
Adjusted Net Operating Income for such Borrowing Base Property divided by the
product of (i) the Mortgage Constant, (ii) 12 and (iii) 1.30, in each case as
determined from the Borrowing Base Certificate most recently delivered to the
Administrative Agent pursuant to Section 5.03(d); provided that, with respect to
each of (x) the Initial Borrowing Base Property located in Fresno, California,
(y) the Initial Borrowing Base Property located in Philadelphia, Pennsylvania,
and (z) the Student Housing Property described on Schedule III hereto in the
event such Student Housing Property becomes a Borrowing Base Property as
contemplated by Section 5.01(j), so long as such Borrowing Base Property is at
least 95% leased for its intended use, the Borrowing Base Amount for such
Borrowing Base Property shall be determined solely with reference to clause (a)
of this definition until such time as such Borrowing Base Property shall have
been operated as a Student Housing Project for four full fiscal quarters, after
which time this proviso shall cease to be applicable to such Borrowing Base
Property.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit H hereto, duly certified by the Chief Financial Officer of the Parent
Guarantor.

 

“Borrowing Base Properties “ means, collectively, as of any date of
determination, (a) each Initial Borrowing Base Property plus (b) each Additional
Borrowing Base Property minus (c) each Removed Borrowing Base Property; provided
that, unless otherwise agreed in writing by the Required Lenders, if any Initial
Borrowing Base Property or Additional Borrowing Base Property shall at any time
fail to satisfy the Borrowing Base Property Conditions, such Initial Borrowing
Base Property or Additional Borrowing Base Property shall be excluded from the
definition of “Borrowing Base Property.”

 

“Borrowing Base Property Conditions” means, collectively, the following
conditions with respect to any Student Housing Property, each of which shall be
established to the satisfaction of the Administrative Agent and the Required
Lenders: (a) such Student Housing Property is 100% owned by a Subsidiary
Guarantor either (i) in fee simple or (ii) subject to a ground lease which (A)
has a remaining term of at least 30 years (after giving effect to any renewal
terms that are exercisable at the sole option of the applicable Subsidiary
Guarantor), (B) contains customary leasehold mortgagee protection rights, and
(C) is mortgageable without the applicable ground lessor’s consent (or with only
such consents as shall have been obtained); (b) no Person other than a Loan
Party has any direct or indirect ownership of any Equity Interest in such
Subsidiary Guarantor (it being understood that no such Person shall be deemed to
have any such ownership interest for purposes of this definition solely by
virtue of (i) owning any Equity Interest in the Parent Guarantor, (ii) owning
any limited partnership interests in the Borrower; provided that, in the case of
this clause (ii), at least 51% of the limited partnership interests in the
Borrower are at all times owned by the Parent Guarantor, or (iii) in the case of
the Ground Leased Property (Temple), the ownership by the Ground Lessor (Temple)
of a 1.0% membership interest in the Loan Party which owns the Ground Leased
Property (Temple); provided that, in the case of this clause (iii), such Loan
Party retains control of all decisions relating to the financing and management
of the Ground Leased Property (Temple), subject to the terms of the Ground Lease
(Temple)); (c) such Student Housing Property is subject to no Liens other than
Permitted Liens; (d) construction of such Student Housing Property is complete,
a certificate of occupancy has been issued for such Student Housing Property (or
such Student

 

5



--------------------------------------------------------------------------------

Housing Property may otherwise be lawfully occupied for its intended use), and
such Student Housing Property is not otherwise a Development Property; (e) such
Student Housing Property is free of material structural defects, has all
Environmental Permits applicable thereto and is not subject to any material
Environmental Claim or otherwise in violation of any Environmental Law if the
result of such violation would be reasonably likely to result in a material
adverse effect on the value of such Student Housing Property; (f) such Student
Housing Property is managed by the Borrower or one of its Subsidiaries and all
management rights of the Borrower or such Subsidiary with respect thereto are
expressly subordinated to the rights of the Collateral Agent and the Lenders
with respect to such Student Housing Property and the Obligations of the Loan
Parties under the Loan Documents; (g) such Student Housing Property is subject
to a Mortgage pursuant to which the Collateral Agent has a first priority
perfected Lien, for the benefit of the Lenders, as security for the Obligations
of the Loan Parties under the Loan Documents; and (h) all other applicable
conditions set forth in Section 3.01(a) (including, without limitation, Section
3.01(a)(ii)) have been satisfied with respect to such Subsidiary Guarantor and
such Student Housing Property (such satisfaction to be determined mutatis
mutandis for any Additional Borrowing Base Property).

 

“Borrowing Base Property Value” means, for any Borrowing Base Property, the
Appraised Value for such Borrowing Base Property; provided, that, with respect
to any Initial Borrowing Base Property, if the Administrative Agent has not
received an Appraisal for such Initial Borrowing Base Property prior to the
Closing Date, the Borrowing Base Property Value for such Initial Borrowing Base
Property shall equal the undepreciated book value of such Initial Borrowing Base
Property, determined as of the last day of the fiscal quarter most-recently
ended, until such time as the Administrative Agent shall have received, and
reviewed to its satisfaction, an Appraisal for such Initial Borrowing Base
Property.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capitalization Rate” means 8.5%.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitalized Value” means, for any Real Estate Asset as of any date of
determination, an amount equal to (a) the Adjusted Net Operating Income for such
Real Estate Asset divided by (b) the Capitalization Rate.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means, as of any date of determination, any of the following
to the extent owned by the Borrower or any of its Subsidiaries: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or readily marketable obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, in each case maturing within one year after such date; (b)
readily marketable direct obligations issued by any State of the United States
or any political subdivision of any such State or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, the highest rating obtainable from either
S&P or Moody’s; (c) certificates of deposit of or time deposits with any
commercial bank that (i) is a Lender Party or a member of the Federal Reserve
System, (ii) issues (or the parent of which

 

6



--------------------------------------------------------------------------------

issues) commercial paper rated as described in clause (d) below, (iii) is
organized under the laws of the United States or any State thereof and (iv) has
combined capital and surplus of at least $1,000,000,000, in each case maturing
within one year after such date; and (d) commercial paper in an aggregate amount
of not more than $50,000,000 per issuer outstanding at any time, maturing within
270 days after such date and issued by any corporation organized under the laws
of any State of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CGMI” has the meaning specified in the recital of parties to this Agreement.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 24-month period were directors of the Parent Guarantor shall cease for any
reason to constitute a majority of the board of directors of the Parent
Guarantor unless Persons replacing such individuals were nominated by the board
of directors of the Parent Guarantor or, in the case of each such individual,
the Person replacing such individual was nominated by the same institution that
nominated the Person being replaced; or (c) any Person or two or more Persons
acting in concert shall have acquired and shall continue to have following the
date hereof, by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to direct, directly or indirectly, the management or policies of the
Parent Guarantor; or (d) the Parent Guarantor ceases to be the general partner
of the Borrower; or (e) the Parent Guarantor ceases to be the legal and
beneficial owner of all of the general partnership interests in the Borrower or
ceases to be the legal and beneficial owner of at least 51% of the limited
partnership interests in the Borrower; or (f) the Parent Guarantor shall create,
incur, assume or suffer to exist any Lien on the Equity Interests in the
Borrower owned by it.

 

“Closing Date” means the date on which the conditions set forth in Article III
are satisfied and the Initial Extension of Credit is made.

 

“Collateral” means all “Collateral” and all “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or is intended to be
subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties and will include, without limitation, all Borrowing Base
Properties.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means the Mortgages and any other agreement that creates
or purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.

 

7



--------------------------------------------------------------------------------

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment.

 

“Commitment Date” has the meaning specified in Section 2.16(b).

 

“Commitment Increase” has the meaning specified in Section 2.16(a).

 

“Communications” has the meaning specified in Section 9.02(b).

 

“Completion Guarantee” means a guarantee entered into in the ordinary course of
business by the Borrower or any of its Subsidiaries with respect to the
completion of construction of a Student Housing Property.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in writing designated as confidential, but does
not include any such information (a) that is or becomes generally available to
the public or (b) that is or becomes available to such Agent or Lender Party
from a source other than the Loan Parties in a manner that does not violate a
confidentiality agreement or undertaking that is known to such Agent or Lender
Party.

 

“Consolidated Cash Interest Expense” means, for any period, an amount equal to
(a) consolidated total interest expense of the Consolidated Entities for such
period minus (b) any non-cash amounts included in such consolidated total
interest expense which reflect the amortization of deferred financing charges
for such period plus (c) any interest capitalized by the Consolidated Entities
during such period, excluding any such capitalized interest relating to
construction financing for a Development Property to the extent an interest
reserve or a loan “holdback” is maintained in respect of such capitalized
interest pursuant to the terms of such financing; provided that, for any period
ending on or before June 30, 2005, Consolidated Cash Interest Expense shall be
calculated on a pro forma basis by reference to the aggregate outstanding
principal amount of all Debt of the Consolidated Entities as of the last day of
such period and the weighted average interest rate applicable to all such Debt.

 

“Consolidated EBITDA” means, for any period, without duplication, the
consolidated net income or loss of the Consolidated Entities for such period
(before deduction for minority interests in any of the Consolidated Entities and
excluding, solely for purposes of the Consolidated Interest Coverage Ratio and
the Consolidated Fixed Charge Coverage Ratio, any adjustments for so-called
“straight-line rent accounting”); plus (A) the amount of any dividends or other
distributions actually paid to any of the Consolidated Entities by any of the
On-Campus Participating Entities during such period; plus (B) the following
items to the extent deducted in computing such consolidated net income for such
period: (i) consolidated interest expense of the Consolidated Entities for such
period, (ii) consolidated income tax expense of the Consolidated Entities for
such period, and (iii) consolidated real estate depreciation, amortization and
other extraordinary and non-cash items of the Consolidated Entities for such
period (except, in the case of such other non-cash items, to the extent that a
cash payment will be required to be made in respect thereof in a future period);
minus (C) the following items to the extent included in computing such
consolidated net income for such period: (i) all consolidated gains (or plus all
consolidated losses) attributable to any sales or other dispositions of assets
or debt restructurings of the Consolidated Entities in such period, and (ii) all
income (or plus all losses) from all Unconsolidated Entities; plus (or minus, as
applicable) (D) the Unconsolidated Allocation Percentage of any of the items
described above in this definition that are attributable to any Unconsolidated
Entity for such period. Anything contained herein to the contrary

 

8



--------------------------------------------------------------------------------

notwithstanding, for purposes of calculating Consolidated EBITDA for any period
which reflects less than four full fiscal quarters of operation of any Start-Up
Student Housing Property, the items described above in this definition that are
attributable to the Subsidiary of the Parent Guarantor that owns such Start-Up
Student Housing Property shall be calculated on an annualized basis by reference
to the actual such items attributable to such Subsidiary for such period.

 

“Consolidated Entities” means the Parent Guarantor and its Consolidated
Subsidiaries.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed
Charges, in each case for the four fiscal–quarter period of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Cash Interest Expense for such period, (ii) an
amount equal to $190 multiplied by the number of beds attributed (in accordance
with the historical practices of the Parent Guarantor and its Subsidiaries) to
all Student Housing Properties of the Consolidated Entities as of the end of
such period, (iii) dividends paid by any of the Consolidated Entities in respect
of any Preferred Interests of such Consolidated Entity during such period, other
than any such dividends paid by such Consolidated Entity to another Consolidated
Entity, and (iv) the scheduled principal amount of all amortization payments
(other than balloon payments) on all Debt of the Consolidated Entities for such
period, other than any such Debt owed to another Consolidated Entity; provided
that, for any period ending on or before June 30, 2005, the amounts described in
clauses (iii) and (iv) of this definition shall be calculated on an annualized
basis for such period based on the portion of such period occurring on and after
the Closing Date.

 

“Consolidated Fixed Rate/Hedged Debt Ratio” means, as of any date of
determination, the ratio, expressed as a percentage, of (a) that portion of
Consolidated Total Indebtedness which, either directly or after giving effect to
one or more Hedge Agreements to which the a Consolidated Entity is a party,
bears interest at a fixed rate per annum for the period from such date of
determination to and including the earlier of the Termination Date or the final
maturity of such portion of Consolidated Total Indebtedness, to (b) Consolidated
Total Indebtedness.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense,
in each case for the four fiscal-quarter period of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or 5.03(c), as the case may be.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Consolidated Total Asset Value minus (b) Consolidated Total Indebtedness.

 

“Consolidated Subsidiaries” means, collectively, all Subsidiaries of the Parent
Guarantor other than the On-Campus Participating Entities and their
Subsidiaries.

 

“Consolidated Total Asset Value” means, as of any date of determination, the sum
of the following amounts on such date, all as determined for the Consolidated
Entities on a consolidated basis in accordance with GAAP: (i) unrestricted Cash
and Cash Equivalents to the extent the aggregate amount thereof exceeds
$5,000,000, (ii) the Capitalized Value of all Real Estate Assets (other than
unimproved land and Development Properties) owned by any Consolidated Entity for

 

9



--------------------------------------------------------------------------------

more than four full fiscal quarters as of such date, (iii) without duplication,
the undepreciated book value of (a) all Real Estate Assets owned or in operation
by any Consolidated Entity for less than four full fiscal quarters as of such
date, (b) all unimproved land, and (c) all Development Properties, and (iv) the
Unconsolidated Allocation Percentage of any of the items described above in this
definition that are attributable to any Unconsolidated Entity as of such date.

 

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum of (i) the aggregate amount of all Debt of the
Consolidated Entities as of such date, determined on a consolidated basis in
accordance with GAAP, plus (ii) the Unconsolidated Allocation Percentage of any
Debt that is attributable to any Unconsolidated Entity as of such date.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith; provided that the amount of any Completion Guaranty as of
any date of determination shall be deemed to be the maximum reasonably
anticipated liability of the Person providing such Completion Guaranty after
taking into account any actual or projected cost overruns in connection with the
construction of the related Student Housing Property as well as any other
factors which are reasonably likely to result in the incurrence of any costs or
expenses by such Person under such Completion Guaranty. Anything contained
herein to the contrary notwithstanding, the term “Contingent Obligation” shall
not include (x) any Obligation or arrangement of a Consolidated Entity which
guarantees or is intended to guarantee any lease, dividend or other payment
Obligation, other than Debt, of another Consolidated Entity or (y) the ACCSI
Guaranty; provided, however, that the ACCSI Guaranty shall be included within
the definition of “Contingent Obligation” in the event that (1) the U of H
Contingent Payment Obligation ceases to be in full force and effect, (2) The
University of Houston or any of its publicly-issued debt securities cease to
have an investment grade rating, or (3) the Debt guaranteed pursuant to the
ACCSI Guaranty is accelerated or otherwise becomes due and payable prior to its
stated final maturity.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

10



--------------------------------------------------------------------------------

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“DBSI” has the meaning specified in the recital of parties to this Agreement.

 

“DBTCA” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services, which purchase price is(i) due more than six months from the date of
incurrence of the Obligation in respect thereof or (ii) evidenced by a note or
similar written instrument, (c) all Obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all Obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
that portion of any Obligations of such Person as lessee under Capitalized
Leases that is properly classified as a liability on the balance sheet of such
Person in conformity with GAAP, (f) the face amount of all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person (other than Preferred Interests that are issued by any Loan Party or
Subsidiary thereof and classified as either equity or minority interests
pursuant to GAAP) or any warrants, rights or options to acquire such Equity
Interests, (h) all Obligations of such Person in respect of Hedge Agreements,
valued at the Agreement Value thereof, (i) all Contingent Obligations of such
Person and (j) all indebtedness and other payment Obligations referred to in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a consolidated balance sheet of
such Person.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Deposit Account” has the meaning assigned to that term in the Uniform
Commercial Code as in effect in any applicable jurisdiction.

 

“Development Property” means any Real Estate Asset owned or acquired by the
Borrower or any of its Subsidiaries and on which the Borrower or any of its
Subsidiaries is actively pursuing construction of one or more buildings for use
as a Student Housing Property and for which construction is proceeding to
completion without undue delay from permit denial, construction delays or
otherwise, all pursuant to the ordinary course of business of the Borrower or
such Subsidiary; provided that any Student Housing Property will no longer be
considered to be a Development Property when a certificate of occupancy has been
issued for such Student Housing Property or such Student Housing Property may
otherwise be lawfully occupied for its intended use.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

 

11



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility, (i)
a Lender; (ii) an Affiliate or Fund Affiliate of a Lender; (iii) a commercial
bank organized under the laws of the United States, or any State thereof,
respectively, and having total assets in excess of $500,000,000; (iv) a savings
and loan association or savings bank organized under the laws of the United
States or any State thereof, and having total assets in excess of $500,000,000;
(v) a commercial bank organized under the laws of any other country that is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrow,
or a political subdivision of any such country, and having total assets in
excess of $500,000,000, so long as such bank is acting through a branch or
agency located in the United States; (vi) the central bank of any country that
is a member of the OECD; (vii) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $500,000,000; and (viii) any other Person approved by the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 9.07, the Borrower, each
such approval not to be unreasonably withheld or delayed, and (b) with respect
to the Letter of Credit Facility, a Person that is an Eligible Assignee under
subclause (iii) or (v) of this definition and is approved by the Administrative
Agent and, unless a Default has occurred and is continuing at the time any
assignment is effected pursuant to Section 9.07, approved by the Borrower, such
approval not to be unreasonably withheld or delayed; provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of

 

12



--------------------------------------------------------------------------------

(or other ownership or profit interests in) such Person, securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or other acquisition from such Person of such shares (or such other interests),
and other ownership or profit interests in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing as of any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward, if
necessary, to the nearest 1/100 of 1%, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered

 

13



--------------------------------------------------------------------------------

by the principal office of each of the Reference Banks in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to such Reference Bank’s Eurodollar Rate Advance comprising
part of such Borrowing to be outstanding during such Interest Period (or, if
such Reference Bank shall not have such a Eurodollar Rate Advance,
U.S.$1,000,000) and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility, as applicable.

 

“Facility Exposure” means, as of any date of determination, the sum of the
aggregate principal amount of all outstanding Advances and the Available Amount
under all outstanding Letters of Credit.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated July 23, 2004 among the Borrower, DBTCA
and Citicorp North America, Inc., as the same may be amended from time to time.

 

“Fiscal Year” means a fiscal year of the Consolidated Entities ending on
December 31 in any calendar year.

 

“Formation Transactions” has the meaning given to that term in the Prospectus.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

14



--------------------------------------------------------------------------------

“Funds From Operations” means, for any period for the Parent Guarantor and its
Subsidiaries on a consolidated basis (and in accordance with the standards
established by the Board of Governors of NAREIT in its March 1995 White Paper,
as amended in November 1999 and April 2000), net income (computed in accordance
with GAAP), excluding gains (or losses) from sales of property and extraordinary
and unusual items, plus depreciation and amortization, and after adjustments for
any Unconsolidated Entities. Adjustments for Unconsolidated Entities will be
calculated to reflect funds from operations on the same basis.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.03, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

 

“Ground Lease (Temple)” means that certain ground lease between Temple
University-Of the Commonwealth System of Higher Education, as ground lessor, and
ACT-Village at Temple, LLC, as ground lessee, dated as of October 2, 2003, as
the same has been, and may hereafter be, amended, modified and supplemented from
time to time in accordance with the terms hereof and thereof and pursuant to
that certain Ground Lease Agreement, dated October 2, 2003, between Temple
University and ACT-Village at Temple LLC, that certain First Amendment to Ground
Lease Agreement, dated October 2, 2003, that certain Second Amendment to Ground
Lease Agreement, dated October 20, 2003, that certain Memorandum of Lease, dated
October 3, 2003, between ACT-Village at Temple LLC and Temple University, that
certain Amended and Restated Indemnity Agreement executed by Borrower and Temple
University of the Commonwealth System of Higher Education, dated October 20,
2003, that certain Replacement Reserve and Escrow Agreement, dated October 2,
2003, between ACT-Village at Temple, LLC and Temple University, that certain Bed
Leasing Agreement executed by Borrower and Temple University of the Commonwealth
System of Higher Education, dated January 16, 2004 and that certain Completion
Guaranty, dated as of October 28, 2003, by RAP Student Housing Properties, LLC
to and for the benefit of Temple University of the Commonwealth System of Higher
Education.

 

“Ground Leased Property (Temple)” means means the Student Housing Property
located at Temple University, Philadelphia, Pennsylvania, which property is
subject to the Ground Lease (Temple).

 

“Ground Lessor (Temple)” means Temple University-Of the Commonwealth System of
Higher Education, together with its successors and assigns, as ground lessor
under the Ground Lease (Temple).

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantors” means, collectively, the Parent Guarantor and the Subsidiary
Guarantors.

 

15



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements delivered pursuant to Section
7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender Party or Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement (it being understood that, if
any Hedge Bank ceases to be a Lender Party or an Affiliate of a Lender Party,
such Hedge Bank shall thereafter be excluded from the definition of “Hedge
Bank”).

 

“Increase Date” has the meaning specified in Section 2.16(a).

 

“Increasing Lender” has the meaning specified in Section 2.16(b).

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Initial Borrowing Base Property” means each Student Housing Property described
on Schedule II hereto as of the Closing Date, and “Initial Borrowing Base
Properties” means all such Student Housing Properties, collectively.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the

 

16



--------------------------------------------------------------------------------

Borrower may, upon notice received by the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Termination Date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business), any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment.

 

“IPO” means the initial public offering of common stock in the Parent Guarantor
and its registration as a public company with the Securities and Exchange
Commission.

 

“Issuing Bank” means the Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.

 

17



--------------------------------------------------------------------------------

“L/C Cash Collateral Account” means the account of the Borrower maintained with
the Administrative Agent, in the name of the Administrative Agent and under the
sole control and dominion of the Administrative Agent and subject to the terms
of this Agreement.

 

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

 

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $5,000,000, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(b).

 

“Leverage Ratio” means, as of any date of determination, the ratio, expressed as
a percentage, of (a) Consolidated Total Indebtedness to (b) Consolidated Total
Asset Value, in each case as at the end of the most recently ended fiscal
quarter of the Parent Guarantor for which financial statements are required to
be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letter, (d) each Letter of Credit Agreement, (e) each Guaranty Supplement,
(f) the Collateral Documents, and (g) each Secured Hedge Agreement, in each case
as amended.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Management Agreement” means any property mangagement agreement relating to any
Borrowing Base Property.

 

“Margin Stock” has the meaning specified in Regulation U.

 

18



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Loan Parties, taken as a whole (determined, if applicable, by reference to the
business, condition (financial or otherwise), results of operations or prospects
of the Predecessor Companies, taken as a whole).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Loan Parties,
taken as a whole (determined, if applicable, by reference to the business,
condition (financial or otherwise), results of operations or prospects of the
Predecessor Companies, taken as a whole), (b) the rights and remedies of any
Agent or any Lender Party under any Loan Document, (c) the ability of any Loan
Party to perform its Obligations under any Loan Document to which it is or is to
be a party or (d) the value of the Collateral.

 

“Material Contract” means any contract or other arrangement to which any Loan
Party is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

“Material Debt” has the meaning specified in Section 6.01(e).

 

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

 

“Mortgage Constant” means, as of any date of determination, the monthly factor
determined by the Administrative Agent by reference to a standard level constant
payment table for a fully amortizing loan with a maturity of 25 years based upon
an assumed per annum interest rate equal to the greater of (i) the seven-year
U.S. Treasury rate plus 1.75% or (ii) 7%.

 

“Mortgage Policies” has the meaning specified in Section 3.01(a)(ii).

 

“Mortgages” has the meaning specified in Section 3.01(a)(ii).

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any issuance or sale of any Equity
Interests of the Parent Guarantor or any of its Subsidiaries, the Cash proceeds
of such issuance or sale net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) and/or parcel(s) of real property
and/or any related assets encumbered by a Lien securing such Debt for Borrowed
Money and/or (b) the general credit of any Property-Level Subsidiary and/or the
Equity Interests therein and/or the general

 

19



--------------------------------------------------------------------------------

credit of the immediate parent entity of such Property-Level Subsidiary,
provided that such parent entity’s assets consist solely of Equity Interests in
one or more Property-Level Subsidiaries, it being understood that the
instruments governing such Debt may include customary carve-outs to such limited
recourse (any such customary carve-outs or agreements limited to such customary
carve-outs, being a “Customary Carve-Out Agreement”) such as, for example,
personal recourse to the Parent Guarantor or any of its Subsidiaries for fraud,
willful misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, violation of loan document
prohibitions against voluntary or involuntary bankruptcy filings, transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
real estate.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender.

 

“Notice” has the meaning specified in Section 9.02(c).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(b).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“On-Campus Participating Entities” means each of (a) American Campus (Laredo),
Ltd., (b) American Campus (PVAMU) Ltd., (c) American Campus (U of H), Ltd., and
(d) American Campus (PVAMU IV) Ltd., each of which holds all of the right, title
and interest of the Parent Guarantor and its Subsidiaries in one of the
On-Campus Participating Properties.

 

20



--------------------------------------------------------------------------------

“On-Campus Participating Properties” means, collectively, the Student Housing
Properties described on Schedule IV attached hereto.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Patriot Act” has the meaning specified in Section 9.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means: (a) Liens for taxes, assessments or governmental
charges or levies the payment of which is not, at the time, required by Section
5.01(b); (b) statutory Liens of banks and rights of set-off and other Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations, in each case that (i) are not overdue for a
period of more than 30 days and (ii) individually or together with all other
Permitted Liens outstanding as of any date of determination do not materially
adversely affect the use of the property to which they relate unless, in the
case of (i) or (ii) above, such liens are the subject of a Good Faith Contest;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; (d)
easements, zoning restrictions, rights of way, restrictive covenants and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use or value
of such property for its intended purposes; (e) Tenancy Leases; (f) with respect
to Real Estate Assets encumbered by Non-Recourse Debt and not comprising
Collateral as defined herein, easements, zoning restrictions, rights of way,
restrictive covenants and other Liens affecting such real property that are
permitted to exist under the terms of the agreements governing such Non-Recourse
Debt; (g) all Liens and other matters disclosed in the Mortgage Policies; (h)
such other title and survey exceptions as the Administrative Agent has approved
or may approve in writing in its reasonable discretion; (i) Liens incurred or
deposits made in the ordinary course of business to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof; (j)
any attachment or judgment Lien not constituting an Event of Default; (k) any
(i) interest or title of a lessor or sublessor under any lease not prohibited by
this Agreement, (ii) restriction or encumbrance that the interest or title of
such lessor or sublessor may be subject to, or (iii) subordination of the
interest of the lesee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding subclause (ii), so long as the holder
of such restriction or encumbrance agrees to recognize the rights of such lessee
or sublessee under such lease; and (l) Liens arising from filing UCC financing
statements relating solely to leases not prohibited by this Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 9.02(b).

 

21



--------------------------------------------------------------------------------

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Predecessor Companies” has the meaning given to that term in the Prospectus.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Property-Level Subsidiary” means any Subsidiary of the Borrower that holds a
direct fee or leasehold interest in any single building (or group of related
buildings, including, without limitation, buildings pooled for purposes of a
Non-Recourse Debt financing) and/or parcel (or group of related parcels,
including, without limitation, parcels pooled for purposes of a Non-Recourse
Debt financing) of real property and related assets and not in any other
building or parcel of real property.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to Section
2.05 or 6.01, the Revolving Credit Facility as in effect immediately prior to
such termination).

 

“Prospectus” means the prospectus contained in the final Registration Statement
on Form S-11 (File No. 333-114813) as filed by the Parent Guarantor with the
Securities and Exchange Commission in connection with the IPO.

 

“Real Estate Asset” means, as of any date of determination, any fee or leasehold
interest then owned by any Loan Party in any real property.

 

“Reference Banks” means DBTCA and Citibank, N.A

 

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for any Lien on any Borrowing Base Property and are otherwise permitted
by the Loan Documents, (b) the principal amount of such Refinancing Debt shall
not exceed the principal amount of the Debt being extended, refunded or
refinanced, (c) any Liens securing such Refinancing Debt shall encumber any
property or assets other than the property or assets that secured the Debt being
extended, refunded or refinanced (and any improvements thereon) and (d) the
other material terms, taken as a whole, of such Refinancing Debt are no less
favorable in any material respect to the Loan Parties or the Lender Parties than
the terms governing the Debt being extended, refunded or refinanced (it being
understood that the mere extension of the maturity of any Surviving Debt that is
Non-Recourse Debt shall be deemed to qualify as Refinancing Debt hereunder).

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

22



--------------------------------------------------------------------------------

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

 

“Removed Borrowing Base Property” means any Student Housing Property previously
included within the definition of “Borrowing Base Property” as to which all of
the following conditions have been met: (a) the Borrower has notified the
Administrative Agent in writing that it wishes to exclude such Student Housing
Property from the definition of “Borrowing Base Property”, (b) no Default or
Event of Default has occurred and is continuing at the time such Student Housing
Property is excluded from the definition of “Borrowing Base Property” or would
result from such exclusion, and (c) prior to the exclusion of such Student
Housing Property from the definition of “Borrowing Base Property”, the Borrower
has delivered to the Administrative Agent a Borrowing Base Certificate
demonstrating that, after giving effect to such exclusion, the Aggregate
Borrowing Base Amount will be equal to or greater than the Facility Exposure.

 

“Required Lenders” means, at any time, Lenders owed or holding greater than
66 2/3% of the sum of (a) the aggregate principal amount of all Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the aggregate
principal amount of any Swing Line Advances owing to the Swing Line Bank and any
Letter of Credit Advances owing to any Issuing Bank, and the Available Amount of
each Letter of Credit, shall each be considered to be owed to the Revolving
Lenders ratably in accordance with their respective Revolving Credit
Commitments.

 

“Responsible Officer” means, with respect to any Loan Party or any of its
Subsidiaries, any officer of, or any officer of any general partner or managing
member of, such Loan Party or such Subsidiary.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by the Collateral Documents.

 

“Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.

 

23



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

“Start-Up Student Housing Property” means each of the following Student Housing
Properties: (i) University Village at Fresno (California State University,
Fresno), (ii) University Village at San Bernardino (California State University,
San Bernardino) and (iii) University Village at TU (Temple University).

 

“Student Housing Property” means all right, title and interest of the Borrower
and its Subsidiaries in and to any land and any improvements thereon comprising
a student housing property that is located in the United States and within
reasonably close proximity to any college, university or other institution of
higher learning located in the United States or which is marketed primarily to
students, employees or faculty of such college, university or other institution,
together with all equipment, furniture, materials, supplies and personal
property in which the Borrower or any of its Subsidiaries has an interest and
which is now or hereafter located on or used in connection with such student
housing property, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by the Borrower
or any of its Subsidiaries.

 

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of

 

24



--------------------------------------------------------------------------------

Directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) the beneficial interest in such trust or estate, in each case, is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries.

 

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

 

“Supplemental Collateral Agent” has the meaning specified in Section 8.01(b).

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately after the consummation of the IPO.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

 

“Swing Line Bank” means DBTCA, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Estate Asset encumbered thereby for its intended purpose.

 

“Termination Date” means the earlier of (a) the third anniversary of the date of
consummation of the IPO and (b) the date of termination in whole of the
Revolving Credit Commitments, the Letter of Credit Commitments and the Swing
Line Commitment pursuant to Section 2.05 or 6.01.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

 

“Transfer” has the meaning specified in Section 5.02(e).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

25



--------------------------------------------------------------------------------

“Unconsolidated Allocation Percentage” means, as of any date of determination
with respect to any Unconsolidated Entity, the aggregate percentage ownership
interest of the Consolidated Entities in such Unconsolidated Entity as of such
date.

 

“Unconsolidated Entity” means, as of any date of determination, any Person in
which the Parent Guarantor or any of its Subsidiaries holds an Investment and
whose financial results would not be consolidated under GAAP with the financial
results of the Parent Guarantor and its Subsidiaries if consolidated financial
statements of the Parent Guarantor and its Subsidiaries were prepared as of such
date.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.

 

“U of H Contingent Payment Obligation” has the meaning assigned to the term
“Contingent Payment Obligation” in the U of H Ground Lease.

 

“U of H Ground Lease” means that certain Ground Lease Agreement dated as of
September 26, 2000, by and between The Board of Regents of the University of
Houston System, as lessor for the use and benefit of The University of Houston,
and American Campus (U of H), Ltd., as lessee.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided in this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to the Administrative
Agent pursuant to Sections 5.03(b), (c) and (f) shall be prepared in accordance
with GAAP as in effect at the time of such preparation (and delivered together
with the

 

26



--------------------------------------------------------------------------------

reconciliation statements, if any, provided for in Section 5.03(g)). Except as
otherwise provided in the definitions contained herein, calculations in
connection with the definitions, covenants and other provisions of this
Agreement shall utilize accounting principles and policies in conformity with
those applied in the preparation of the financial statements referred to in
Section 4.01(g).

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make advances (each a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time. Each Borrowing shall
be in an aggregate amount of $1,000,000 or an integral multiple of $100,000 in
excess thereof and shall consist of Revolving Credit Advances made
simultaneously by the Lenders ratably according to their Revolving Credit
Commitments. Within the limits of each Lender’s Unused Revolving Credit
Commitment in effect from time to time and prior to the Termination Date, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section
2.06(a) and reborrow under this Section 2.01(a).

 

(b) Letters of Credit. Each Issuing Bank severally agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (the “Letters of
Credit”), for the account of the Borrower from time to time on any Business Day
during the period from the date hereof until 60 days before the Termination Date
in an aggregate Available Amount (i) for all Letters of Credit not to exceed at
any time the Letter of Credit Facility at such time, (ii) for all Letters of
Credit issued by such Issuing Bank not to exceed such Issuing Bank’s Letter of
Credit Commitment at such time, and (iii) for each such Letter of Credit not to
exceed the aggregate of the Unused Revolving Credit Commitments of the Lenders
at such time. All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only. No Letter of Credit shall have an expiration date
later than the earlier of the date that is 60 days before the Termination Date
and (A) in the case of a Standby Letter of Credit, the date that is one year
after the date of issuance thereof, but may by its terms provide that such
expiration date will be automatically extended annually for a period of up to
one year on terms acceptable to the Issuing Bank that issues such Standby Letter
of Credit and (B) in the case of a Trade Letter of Credit, 60 days after the
date of issuance thereof; provided, however, that the terms of each Standby
Letter of Credit that is automatically extendible annually shall not permit the
expiration date (after giving effect to any extension) of such Standby Letter of
Credit in any event to be extended to a date later than 60 days before the
Termination Date. Within the limits of the Letter of Credit Facility, and
subject to the limits referred to above, the Borrower may request the issuance
of Letters of Credit under this Section 2.01(b), repay any Letter of Credit
Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).

 

(c) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Termination
Date (i) in an aggregate amount not to exceed at any time outstanding $5,000,000
(the “Swing Line Facility”) and (ii) in an amount for each such Swing Line
Borrowing not to exceed the aggregate of the Unused Revolving Credit Commitments
of the Lenders at such time. No Swing Line Advance shall be used for the purpose
of funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $100,000 or an integral multiple of
$100,000 in excess thereof and shall be made as a Base Rate Advance. Within the
limits of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrower may borrow under this Section 2.01(c), repay pursuant
to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).

 

27



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03, each Borrowing shall be made on notice, given not later than 12:00 Noon
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
not later than 1:00 P.M. (New York City time) on the first Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telex or telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telex or telecopier or e-mail, in each case in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 12:00 Noon (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances and
1:00 P.M. (New York City time) on the date of such Borrowing in the case of a
Borrowing consisting of Base Rate Advances, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments of such Lender and the
other Lenders. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account; provided, however, that the Administrative Agent shall
first make a portion of such funds equal to the aggregate principal amount of
any Swing Line Advances and Letter of Credit Advances made by the Swing Line
Bank or any Issuing Bank, as the case may be, and by any other Lender and
outstanding on the date of such Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Bank or such Issuing
Bank, as the case may be, and such other Lenders for repayment of such Swing
Line Advances and Letter of Credit Advances.

 

(b) Each Swing Line Borrowing shall be made on notice, given not later than
12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing or by telecopier or
e-mail, in each case specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the earlier of (A) the seventh day after
the requested date of such Borrowing and (B) the Termination Date). The Swing
Line Bank shall, before 1:00 P.M. (New York City time) on the date of such Swing
Line Borrowing, make the amount thereof available to the Administrative Agent at
the Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account. Upon written
demand by the Swing Line Bank, with a copy of such demand to the Administrative
Agent, each other Lender shall purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other Lender, such other Lender’s
Pro Rata Share of such outstanding Swing Line Advance as of the date of such
demand, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. The Borrower hereby agrees to each such sale and
assignment. Each Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
12:00 Noon (New York City time) on such Business Day or (ii) the first Business
Day next

 

28



--------------------------------------------------------------------------------

succeeding such demand if notice of such demand is given after such time. Upon
any such assignment by the Swing Line Bank to any other Lender of a portion of a
Swing Line Advance, the Swing Line Bank represents and warrants to such other
Lender that the Swing Line Bank is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Advance, the Loan
Documents or any Loan Party. If and to the extent that any Lender shall not have
so made the amount of such Swing Line Advance available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by the Swing Line Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such amount for the account of the Swing Line Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Swing Line Advance made by the Swing
Line Bank shall be reduced by such amount on such Business Day.

 

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $3,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10
and (ii) there may not be more than eight separate Borrowings outstanding at any
time.

 

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

 

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under Section
2.07 to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate. If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes.

 

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

29



--------------------------------------------------------------------------------

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e-mail or by means of the Platform. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by facsimile, confirmed in writing
via overnight courier for delivery on the immediately succeeding Business Day,
in each case in the form of Exhibit C attached hereto and specifying therein the
requested (i) date of such issuance (which shall be a Business Day), (ii)
Available Amount of such Letter of Credit, (iii) expiration date of such Letter
of Credit, (iv) name and address of the beneficiary of such Letter of Credit and
(v) form of such Letter of Credit, and shall be accompanied by such application
and agreement for letter of credit as such Issuing Bank may specify to the
Borrower for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If (y) the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion and (z) it has not
received notice of objection to such issuance from the Required Lenders, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

 

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each Lender
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank and (ii) to the Administrative Agent and each Lender
on the first Business Day of each calendar quarter a written report setting
forth the daily aggregate Available Amount during the preceding calendar quarter
of all Letters of Credit issued by such Issuing Bank.

 

(c) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by any
Issuing Bank with an outstanding Letter of Credit Advance, with a copy of such
demand to the Administrative Agent, each Lender shall purchase from such Issuing
Bank, and such Issuing Bank shall sell and assign to each such Lender, such
Lender’s Pro Rata Share of such outstanding Letter of Credit Advance as of the
date of such purchase, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of such Issuing Bank,
by deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Letter of
Credit Advance to be purchased by such Lender. Promptly after receipt thereof,
the Administrative Agent shall transfer such funds to such Issuing Bank. The
Borrower hereby agrees to each such sale and assignment. Each Lender agrees to
purchase its Pro Rata Share of an outstanding Letter of Credit Advance on (i)
the Business Day on which demand therefor is made by the Issuing Bank which made
such Advance, provided that notice of such demand is given not later than 11:00
A.M. (New York City time) on such Business Day, or (ii) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
Upon any such assignment by an Issuing Bank to any Lender of a portion of a
Letter of Credit Advance, such Issuing Bank represents and warrants to such
other Lender that such Issuing Bank is the legal and beneficial owner of such
interest being assigned by it, free and clear of any liens, but makes no other
representation or warranty and assumes no responsibility with respect to such
Letter of Credit Advance, the Loan Documents or any

 

30



--------------------------------------------------------------------------------

Loan Party. If and to the extent that any Lender shall not have so made the
amount of such Letter of Credit Advance available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
such Issuing Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable. If such Lender shall pay to the Administrative Agent such
amount for the account of such Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute a Letter of Credit Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

 

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.03(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date.

 

SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding.

 

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Lender that has
made a Swing Line Advance by purchase from the Swing Line Bank pursuant to
Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Swing Line Borrowing) and the
Termination Date.

 

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.

 

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of each Lender to reimburse the Issuing Bank with respect
thereto) shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

31



--------------------------------------------------------------------------------

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor;

 

provided that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct (as determined by a final and non-appealable
judgment of a court of competent jurisdiction).

 

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility (i)
shall be in an aggregate amount of $3,000,000 (or in the case of the Swing Line
Facility, $100,000) or an integral multiple of $500,000 (or in the case of the
Swing Line Facility, $100,000) in excess thereof and (ii) shall be made ratably
among the Lenders in accordance with their Commitments with respect to such
Facility.

 

(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

 

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

 

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon same day notice
in the case of Base Rate Advances and two Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount

 

32



--------------------------------------------------------------------------------

prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount of $500,000 or an integral multiple of $100,000 in
excess thereof or, if less, the amount of the Advances outstanding and (ii) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c).

 

(b) Mandatory. (i) The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Swing Line Advances and the Letter of Credit Advances and
deposit an amount in the L/C Cash Collateral Account in an amount equal to the
amount by which (A) the Facility Exposure exceeds (B) the lesser of (1) the
Aggregate Borrowing Base Amount and (2) the Revolving Credit Facility.

 

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.

 

(iii) Prepayments of the Revolving Credit Facility made pursuant to clause (i)
above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Cash Collateral Account to cash collateralize 100% of the Available
Amount of the Letters of Credit then outstanding. Upon the drawing of any Letter
of Credit for which funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the relevant Issuing Bank or Lenders,
as applicable.

 

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

 

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each September, December,
March and June, during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such

 

33



--------------------------------------------------------------------------------

Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
under the Loan Documents that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid, in
the case of interest, on the Type of Advance on which such interest has accrued
pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on Base Rate
Advances pursuant to clause (a)(i) above.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.

 

(d) Interest Rate Determination. (i) Each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.

 

(ii) If Telerate Page 3750 is unavailable and fewer than two Reference Banks are
able to furnish timely information to the Administrative Agent for determining
the Eurodollar Rate for any Eurodollar Rate Advances,

 

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

 

(B) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 2.08. Fees. (a) Unused Fee. The Borrower shall pay to the Administrative
Agent for the account of the Lenders an unused commitment fee (the “Unused
Fee”), from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date,
payable in arrears on the last day of each September, December, March and June,
commencing September 30, 2004, and on the Termination Date. The Unused Fee
payable for the account of each Lender shall be calculated for each period for
which the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Lender during such period at the rate of (i) 0.25% per annum
at any time the Facility Exposure is less than 50% of the Revolving Credit
Facility and (ii) 0.20% at any time the Facility Exposure is equal to or greater
than 50% of the Revolving Credit Facility.

 

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent, for the account of each Lender, a commission with respect to each Letter
of Credit outstanding from time to time, payable in arrears, (a) quarterly on
the last day of each September, December, March

 

34



--------------------------------------------------------------------------------

and June, commencing September 30, 2004, and (b) on the Termination Date, on
such Lender’s Pro Rata Share of the average daily Available Amount of such
Letter of Credit during the applicable quarter at a rate per annum equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time.

 

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank and
outstanding from time to time, payable in arrears, (a) quarterly on the last day
of each September, December, March and June, commencing September 30, 2004, and
(b) on the Termination Date, on the average daily Available Amount of such
Letter of Credit during the applicable quarter at a rate per annum equal to
0.125%; provided that in any event the minimum amount of the fronting fee
payable in any 12-month period with respect to any Letter of Credit shall be
$500; and (B) such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.

 

(c) Administrative Agents’ Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees, in such amounts and payable at such times,
as may from time to time be agreed between the Borrower and the Administrative
Agent.

 

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 12:00
Noon (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $3,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or

 

35



--------------------------------------------------------------------------------

request from any central bank or other governmental authority (whether or not
having the force of law) adopted or made after the date hereof, there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (y) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (z) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, within 10 days
after demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that, before making any such demand,
such Lender Party agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender Party determines that either (i) the introduction of or any
change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) adopted or made
after the date hereof results in any change in the amount of capital required or
expected to be maintained by such Lender Party or any corporation controlling
such Lender Party and that the amount of such capital is increased by or based
upon the existence of such Lender Party’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of such type or
the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof

 

36



--------------------------------------------------------------------------------

and demand therefor by such Lender to the Borrower through the Administrative
Agent, (i) each Eurodollar Rate Advance will automatically, upon such demand,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than 12:00
Noon (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.

 

(c) All computations of interest based on the Base Rate, the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

37



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

 

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

 

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

 

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;

 

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

 

38



--------------------------------------------------------------------------------

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances and any reimbursement obligations that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date, and to
deposit into the L/C Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by Section 6.02; and

 

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

 

SECTION 2.12. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Administrative Agent, taxes
that are imposed on its overall net income by the United States and taxes that
are imposed on its overall net income (and franchise or other similar taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or the Administrative Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender
Party, taxes that are imposed on its overall net income (and franchise or other
similar taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note to any Lender Party or the Administrative Agent, (i) the sum payable by
the Borrower shall be increased as may be necessary so that after the Borrower
and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender Party or the Administrative Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make all such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c) The Borrower shall indemnify each Lender Party and the Administrative Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.12, imposed on or paid by such Lender Party or the
Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor.

 

39



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment or, if
such receipts are not obtainable, other evidence of such payments by the
Borrower reasonably satisfactory to the Administrative Agent. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrower through an
account or branch outside the United States or by or on behalf of the Borrower
by a payor that is not a United States person, if the Borrower determines that
no Taxes are payable in respect thereof, the Borrower shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of subsections (d) and (e) of this
Section 2.12, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as requested
in writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two original Internal Revenue Service forms W8-ECI or W8-BEN,
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender Party is exempt from or entitled to
a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. If the forms provided by a Lender Party at the time such
Lender Party first becomes a party to this Agreement indicate a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W8-ECI or W8-BEN, that the applicable Lender Party
reasonably considers to be confidential, such Lender Party shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information. Upon the request of the Borrower, any
Lender that is a United States person and is not an exempt recipient for U.S.
backup withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form).

 

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form described in subsection (e) above (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided or if such form otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Lender Party shall reasonably request to assist such Lender Party to recover
such Taxes.

 

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory

 

40



--------------------------------------------------------------------------------

restrictions) to change the jurisdiction of its Eurodollar Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party.

 

(h) If any Lender Party or the Administrative Agent receives a refund of Taxes
or Other Taxes paid by the Borrower or for which the Borrower has indemnified
any Lender Party or the Administrative Agent, as the case may be, pursuant to
this Section 2.12, then such Lender Party or the Administrative Agent, as
applicable, shall pay such amount, net of any expenses incurred by such Lender
Party or the Administrative Agent, to the Borrower within 30 days of the receipt
of such Taxes or Other Taxes. Notwithstanding the foregoing, (i) the Borrower
shall not be entitled to review the tax records or financial information of any
Lender Party or the Administrative Agent and (ii) neither the Administrative
Agent nor any Lender Party shall have any obligation to pursue (and no Loan
Party shall have any right to assert) any refund of Taxes or Other Taxes that
may be paid by the Borrower.

 

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered. The
Borrower agrees that any Lender Party so purchasing an interest or participating
interest from another Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender Party were the direct creditor of
the Borrower in the amount of such interest or participating interest, as the
case may be.

 

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for the acquisition and/or
development of Student Housing Properties and/or Development Properties, to make
capital expenditures, for working capital purposes and for other general
corporate purposes of the Parent Guarantor and its Subsidiaries.

 

41



--------------------------------------------------------------------------------

SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender Party’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

 

SECTION 2.16. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time, by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Revolving Credit Commitments by not less than
$10,000,000 nor more than $25,000,000 in the aggregate (each such proposed
increase, a “Commitment Increase”) to be effective as of a date that is within
24 months after the Closing Date (the “Increase Date”) as specified in the
related notice to the Administrative Agent; provided, however, that (i) in no
event shall the aggregate amount of the Commitments at any time exceed
$100,000,000, (ii) in no event shall the Borrower submit more than two separate
requests for a Commitment Increase hereunder, and (iii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied.

 

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. If the Lenders notify the Administrative Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount

 

42



--------------------------------------------------------------------------------

of the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent.

 

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in such requested Commitment
Increase on such Commitment Date is less than the requested Commitment Increase,
then the Borrower may extend offers to one or more Eligible Assignees to
participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of such Commitment Date; provided, however,
that the Commitment of each such Eligible Assignee shall be in an amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in the requested Commitment Increase in accordance with Section
2.16(c) (an “Assuming Lender”) shall become a Lender party to this Agreement as
of such Increase Date and the Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of Section
2.16(b)) as of such Increase Date; provided, however, that the Administrative
Agent shall have received on or before such Increase Date the following, each
dated such date:

 

(i) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and

 

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.

 

SECTION 2.17. Replacement of Lenders Under Certain Circumstances. In the event
that any Lender (a) shall make a demand for payment of increased costs pursuant
to Section 2.10(a) or (b) shall make a demand for Conversion of all Eurodollar
Rate Advances to Base Rate Advances pursuant to Section 2.10(d), and unless the
circumstances giving rise to such demand are no longer in effect, the Borrower
may, if such Lender is not then an Issuing Bank and such Lender shall fail to
withdraw such demand within five Business Days after the Borrower’s request for
such withdrawal, upon 30 days’ prior written notice by the Borrower to the
Administrative Agent and such Lender, elect to cause such Lender to assign its
Advances and Commitments in full to an Eligible Assignee in accordance with the
provisions of Section 9.07(a), and such Lender hereby agrees to assign its
Advances and Commitments as provided above if an Eligible Assignee shall have
agreed to assume such Advances and Commitments ; provided that, on the date of
such assignment, the Borrower shall pay (x) to such Lender (1) any amounts
payable to such Lender pursuant to Section 2.10 or otherwise pursuant to this
Agreement and (2) any amounts that would have been payable to such Lender
pursuant to Section 9.04(c) if the Borrower had prepaid all outstanding Advances
of such Lender on the date of such assignment and (y) to the Administrative
Agent, any processing and recordation fee payable to the Administrative Agent
pursuant to Section 9.07(a) in connection with such assignment.

 

43



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:

 

(a) The Administrative Agent shall have received on or before the Closing Date
the following, each dated the Closing Date (unless otherwise specified), in form
and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender
Party:

 

(i) A Note payable to the order of each Lender that has requested a Note prior
to the Closing Date.

 

(ii) Deeds of trust, trust deeds and mortgages, in substantially the form of
Exhibit G hereto (with such changes as may be required to account for local law
matters and otherwise reasonably satisfactory in form and substance to the
Collateral Agent) and covering all Initial Borrowing Base Properties (together
with each other deed of trust, trust deed and mortgage delivered in connection
with any Additional Borrowing Base Property, in each case as amended, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

 

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered on or before the Closing Date and are in form
suitable for filing or recording in all filing or recording offices that the
Collateral Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the property described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all required
affidavits, tax forms and filings pertaining to any applicable documentary
stamp, intangible and mortgage recordation taxes have been executed and
delivered by all appropriate parties and are in form suitable for filing with
all applicable governmental authorities,

 

(B) acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the Uniform Commercial Code of all jurisdictions
that the Collateral Agent may deem necessary or desirable in order to perfect
and protect the first priority liens and security interests created under the
Collateral Documents, covering the Collateral described therein,

 

(C) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above and in such other jurisdictions specified by the
Administrative Agent that name any Loan Party as debtor, together with copies of
such other financing statements,

 

44



--------------------------------------------------------------------------------

(D) unless otherwise agreed in writing by the Administrative Agent, with respect
to each Borrowing Base Property, engineering, environmental and other similar
reports with respect to such Borrowing Base Property, in form and substance and
from professional firms reasonably acceptable to the Collateral Agent, together
with a letter from each preparer thereof entitling the Administrative Agent and
its successors and assigns to rely upon such reports; provided, that, with
respect to the Initial Borrowing Base Properties located in Orlando, Florida,
and Tempe, Arizona, if the Administrative Agent has not received engineering
reports with respect to either of such Borrowing Base Properties on or before
the Closing Date, the Borrower shall deliver such engineering reports to the
Administrative Agent within 20 Business Days after the Closing Date,

 

(E) certificates of insurance as required by the terms of the Mortgages,
together with endorsements, satisfactory to the Administrative Agent, naming the
Administrative Agent as an additional insured and loss payee under the
applicable insurance policies,

 

(F) unless otherwise agreed in writing by the Administrative Agent and the
Required Lenders, an Appraisal of each Borrowing Base Property,

 

(G) fully-paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), in form and substance, with
endorsements (including zoning endorsements where available) and in amounts
reasonably acceptable to the Collateral Agent, issued, coinsured and reinsured
by title insurers reasonably acceptable to the Collateral Agent and insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all Liens (including, but not limited to, mechanics’
and materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably deem necessary or desirable, and with respect to any such
property located in a State in which a zoning endorsement is not available, a
zoning compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent; provided, that, with respect to any Initial
Borrowing Base Property, if the Administrative Agent has not received any such
zoning compliance letter that is required to be delivered as provided above on
or before the Closing Date, the Borrower shall deliver such a zoning compliance
letter to the Administrative Agent within 15 Business Days after the Closing
Date,

 

(H) American Land Title Association/American Congress on Surveying and Mapping
form surveys for which all necessary fees have been paid, dated not earlier than
45 days before the Closing Date, certified to the Collateral Agent and its
successors, assigns and designees and to the issuer of the Mortgage Policies in
a manner reasonably satisfactory to the Collateral Agent by a land surveyor duly
registered and licensed in the States in which the Borrowing Base Properties
described in such surveys are located and acceptable to the Collateral Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, rights of way, building set-back

 

45



--------------------------------------------------------------------------------

lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Collateral Agent;
provided, that, with respect to any Initial Borrowing Base Property, if the
Administrative Agent has not received a survey for such Initial Borrowing Base
Property that complies with the requirements of this Section 3.01(a)(ii)(H) on
or before the Closing Date, (1) the Borrower shall deliver such a survey to the
Administrative Agent within 60 days after the Closing Date and (2) upon delivery
of such survey the Borrower, at its sole cost and expense, shall deliver to the
Administrative Agent endorsements or modifications to the Mortgage Policy
relating to such Initial Borrowing Base Property deleting any survey-related
exceptions and providing any additional endorsements or affirmative insurance
which was not provided in the original of such Mortgage Policy as a result of
the unavailability of a survey for such Initial Borrowing Base Property as of
the Closing Date,

 

(I) signed copies of favorable opinions, addressed to the Administrative Agent
and the other Secured Parties, of local counsel for the Loan Parties in each of
the States in which the Borrowing Base Properties are located, in substantially
the form of Exhibit F-4 hereto and as to such other matters as any Lender Party
through the Collateral Agent may reasonably request,

 

(J) a true and complete copy of any property management agreement or leasing
brokerage agreement pertaining to any of the Borrowing Base Properties,
certified by the applicable Loan Party, and an assignment and subordination
agreement, in form and substance satisfactory to the Administrative Agent and
duly executed by such Loan Party and the counterparty to such property
management agreement,

 

(K) a true and complete copy of the Ground Lease (Temple), certified by the
applicable Loan Party, together with an estoppel and consent, in form and
substance satisfactory to the Administrative Agent, duly executed by the Ground
Lessor (Temple), and

 

(L) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may reasonably deem necessary and evidence
that all other action that the Collateral Agent may deem necessary in order to
create valid first and subsisting Liens on the property described in the
Mortgages has been taken.

 

(iii) Certified copies of the resolutions of the Board of Directors, board of
managers, management committee, general partner or managing member (or other
similar body), as applicable, of each Loan Party approving the transactions
contemplated by the Loan Documents and each Loan Document to which it is or is
to be a party, and of all documents evidencing other necessary corporate action
and governmental and other third party approvals and consents, if any, with
respect to the transactions under the Loan Documents and each Loan Document to
which it is or is to be a party.

 

(iv) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is

 

46



--------------------------------------------------------------------------------

generally available for entities of the type of such Loan Party, (A) as to a
true and correct copy of the charter, certificate of limited partnership,
certificate of formation or other comparable organizational document of such
Loan Party and of each amendment thereto on file in such Secretary’s office and
(B) that (1) such amendments are the only amendments to the charter, certificate
of limited partnership, certificate of formation or other comparable
organizational document, as applicable, of such Loan Party that are on file in
such Secretary’s office and (2) such Loan Party has paid all franchise taxes to
the date of such certificate and (C) that such Loan Party is duly incorporated,
organized or formed and in good standing or presently subsisting under the laws
of the jurisdiction of its incorporation, organization or formation.

 

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation, limited partnership or limited liability company (except where the
failure to so qualify or be licensed would not be reasonably likely to have a
Material Adverse Effect), dated reasonably near (but prior to) the Closing Date,
stating, with respect to each such Loan Party, that such Loan Party is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has filed all annual reports
required to be filed to the date of such certificate.

 

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary
(or those of its general partner or managing member or other authorized
representative, if applicable), dated the Closing Date, certifying as to (A) a
true and correct copy of the bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party as in effect on the date on which
the resolutions referred to in Section 3.01(a)(iii) were adopted and on the
Closing Date, (B) the due incorporation, organization or formation and good
standing or valid existence of such Loan Party as a corporation, limited
liability company or general or limited partnership organized under the laws of
the jurisdiction of its incorporation, organization or formation and the absence
of any proceeding for the dissolution or liquidation of such Loan Party, (C) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the Closing Date and (D) the absence of any event that
has occurred and is continuing, or that would result from the Initial Extension
of Credit, that constitutes a Default or an Event of Default.

 

(vii) A certificate of the Secretary or an Assistant Secretary (or other
Responsible Officer, if applicable) of each Loan Party certifying the names and
true signatures of the officers of such Loan Party authorized to sign each Loan
Document to which it is or is to be a party (either individually or as the
general partner or managing member of another Loan Party) and the other
documents to be delivered hereunder and thereunder.

 

(viii) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have requested, including,
without limitation, information as to possible contingent liabilities, tax
matters, environmental matters, obligations under Plans, Multiemployer Plans and
Welfare Plans, collective bargaining agreements and other arrangements with
employees, Material Contracts and Tenancy Leases (together with copies thereof
if requested by the Administrative Agent), audited annual financial statements
for the year ending December 31, 2003, interim

 

47



--------------------------------------------------------------------------------

financial statements dated the end of the most recent fiscal quarter for which
financial statements are available (or, in the event the Lender Parties’ due
diligence review reveals material changes since such financial statements, as of
a later date within 45 days of the Closing Date).

 

(ix) Evidence of insurance naming the Administrative Agent as loss payee and
additional insured with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is satisfactory to
the Lender Parties.

 

(x) An opinion of Willkie Farr & Gallagher LLP, counsel for the Loan Parties, in
substantially the form of Exhibit F-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

 

(xi) Opinions of Shaw Pittman LLP, Maryland counsel for the Loan Parties, and
Potter Anderson & Corroon LLP, Delaware counsel for the Loan Parties, in
substantially the form of Exhibit F-2 or Exhibit F-3 hereto, respectively, and
as to such other matters as any Lender Party through the Administrative Agent
may reasonably request.

 

(xii) An opinion of Sidley Austin Brown & Wood LLP, counsel for the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

 

(xiii) A Notice of Borrowing or Notice of Issuance, as applicable, and a
Borrowing Base Certificate relating to the Initial Extension of Credit.

 

(b) The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and its Subsidiaries, including the terms
and conditions of the charter and bylaws, operating agreement, partnership
agreement or other governing document of each of them.

 

(c) The Loan Parties shall have no Debt, other than Surviving Debt, and all
Surviving Debt shall be on terms and conditions satisfactory to the Lender
Parties.

 

(d) (i) The Formation Transactions shall have been consummated, (ii) the IPO
shall have been consummated, (iii) the Parent Guarantor shall have received
gross cash proceeds from the IPO in an amount not less than $211,750,000, and
(iv) the common shares of the Parent Guarantor shall have been listed on the New
York Stock Exchange.

 

(e) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred (i) no Material Adverse Change since
December 31, 2003, and (ii) no material adverse change in the Initial Borrowing
Base Properties since the date of this Agreement.

 

(f) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters described on Schedule
4.01(f) hereto (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby, and there shall have been no adverse
change in the status, or financial effect on any Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

 

48



--------------------------------------------------------------------------------

(g) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

 

(h) The Borrower shall have paid all fees that are due and payable pursuant to
the Fee Letter, all other accrued fees of the Administrative Agent and the
Lender Parties and all out-of-pocket expenses (including the reasonable fees and
expenses of counsel) of the Agents and the Arrangers.

 

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal and
Commitment Increase. The obligation of each Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to Section
2.02(b)) on the occasion of each Borrowing (including the initial Borrowing),
the obligation of each Issuing Bank to issue a Letter of Credit (including the
initial issuance) or extend the expiration date of a Letter of Credit and the
right of the Borrower to request a Swing Line Borrowing or a Commitment Increase
pursuant to Section 2.16 shall be subject to the further conditions precedent
that on the date of such Borrowing, issuance, extension or increase (a) the
following statements shall be true and the Administrative Agent shall have
received, for the account of such Lender, the Swing Line Bank or such Issuing
Bank, a certificate signed on behalf of the Borrower by a duly authorized
officer of the Borrower, dated the date of such Borrowing, issuance. extension
or increase, stating that:

 

(i) the representations and warranties contained in each Loan Document are true
and correct on and as of such date, before and after giving effect to (A) such
Borrowing, issuance, extension or increase and (B) in the case of any Borrowing,
issuance or extension, the application of the proceeds therefrom, as though made
on and as of such date;

 

(ii) no Default has occurred and is continuing, or would result from (A) such
Borrowing, issuance, extension or increase or (B) in the case of any Borrowing,
issuance or extension, from the application of the proceeds therefrom; and

 

(iii) for each Revolving Credit Advance or Swing Line Advance made by the Swing
Line Bank or issuance or extension of any Letter of Credit, (A) the Aggregate
Borrowing Base Amount equals or exceeds the Facility Exposure after giving
effect to such Advance or issuance or extension, respectively, and (B) before
and after giving effect to such Advance, issuance or extension, the Parent
Guarantor shall be in compliance with the covenants contained in Section 5.04,
together with supporting information in form satisfactory to the Administrative
Agent showing the computations used in determining compliance with such
covenants;

 

(b) the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender Party through the Administrative Agent may reasonably
request; and

 

(b) in the case of any Commitment Increase, any modifications of or endorsements
to the Mortgages and the Mortgage Policies that the Administrative Agent shall
deem reasonably

 

49



--------------------------------------------------------------------------------

necessary or desirable in connection with such Commitment Increase shall have
been made or obtained, and any other actions, documents or instruments relating
to the Collateral that the Administrative Agent shall deem reasonably necessary
or desirable in connection with such Commitment Increase shall have been taken,
executed or delivered, as applicable.

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 

(a) Organization and Powers; Qualification and Good Standing. Each Loan Party
and each of its Subsidiaries and each general partner or managing member, if
any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (ii) is duly qualified and in good standing as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed would not be reasonably likely to have a Material Adverse Effect
and (iii) has all requisite corporate, limited liability company or partnership
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted. The
Parent Guarantor will, beginning with its taxable year ended December 31, 2004
be organized and operated in conformity with the requirements for qualification
and taxation as a REIT under the Internal Revenue Code, and the present and
proposed method of operation of the Parent Guarantor and its Subsidiaries will
permit the Parent Guarantor to continue to meet the requirements for
qualification and taxation as a REIT under the Internal Revenue Code. All of the
outstanding Equity Interests in the Parent Guarantor have been validly issued,
are fully paid and non-assessable, all of the general partner Equity Interests
in the Borrower are owned by the Parent Guarantor, and all such general partner
Equity Interests are owned by the Parent Guarantor free and clear of all Liens.

 

(b) Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the percentage of each such class of its Equity
Interests owned (directly or indirectly) by such Loan Party on the date hereof
and the number of shares (or the equivalent thereof) covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights at the
date hereof. All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries has been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens except Permitted Liens.

 

50



--------------------------------------------------------------------------------

(c) Due Authorization; No Conflict. The execution and delivery by each Loan
Party of each Loan Document to which it is or is to be a party (either
individually or as the general partner or managing member of another Loan
Party), and the performance of its obligations thereunder, and the consummation
of the IPO and the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties, or
(iv) except for the Liens created under the Loan Documents, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No Loan Party or any of
its Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.

 

(d) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Loan Document to
which it is or is to be a party (either individually or as the general partner
or managing member of another Loan Party) or for the consummation of the
transactions contemplated by the Loan Documents, (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or, (iv) to the knowledge of any
Loan Party, the exercise by the Administrative Agent, the Collateral Agent or
any Lender Party of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings listed on Schedule
4.01(d) hereto, all of which have been duly obtained, taken, given or made and
are in full force and effect.

 

(e) Binding Obligation. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party that is a party thereto (either individually or as the general
partner or managing member of another Loan Party). This Agreement is, and each
other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party, general partner or managing member, as the case may be,
in accordance with its terms.

 

(f) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) would be reasonably likely to have a Material
Adverse Effect (other than the Disclosed Litigation) or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the IPO and the transactions contemplated by the Loan Documents,
and there has been no adverse change in the status, or financial effect on any
Loan Party or any of its Subsidiaries or any general partner or managing member
(if any) of any Loan Party, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

51



--------------------------------------------------------------------------------

(g) Financial Condition. The combined balance sheet of the Predecessor Companies
as at December 31, 2003 and the related combined statement of income and
combined statement of cash flows of the Predecessor Companies for the fiscal
year then ended, accompanied by an unqualified opinion of Ernst & Young LLP,
independent public accountants, the combined balance sheet of the Predecessor
Companies as at June 30, 2004 and the related combined statement of income and
combined statement of cash flows of the Predecessor Companies for the three
months then ended, and the pro forma consolidated balance sheet of the Parent
Guarantor and its Subsidiaries as of June 30, 2004 (after giving effect to the
consummation of the Formation Transactions, the IPO and the other transactions
contemplated hereby as if they had occurred on that date), duly certified by the
Chief Financial Officer of the Parent Guarantor, copies of which have been
furnished to each Lender Party, fairly present (i) subject, in the case of said
combined balance sheet as at June 30, 2004, and said combined statements of
income and cash flows for the three months then ended, to year-end audit
adjustments, and (ii) on a pro forma basis, in the case of such pro forma
consolidated balance sheet as of June 30, 2004, the combined or consolidated
financial condition of the Predecessor Companies or the Parent Guarantor and its
Subsidiaries, as applicable, as at such dates and the combined results of
operations of the Predecessor Companies for the periods ended on such dates, all
in accordance with generally accepted accounting principles applied on a
consistent basis, and since December 31, 2003, there has been no Material
Adverse Change.

 

(h) Forecasts. The consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(viii) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.

 

(i) Full Disclosure. No information, exhibit or report furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender Party in connection
with the negotiation and syndication of the Loan Documents or pursuant to the
terms of the Loan Documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading.

 

(j) Margin Regulations. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance or drawings under any Letter of Credit will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

 

(k) Governmental Regulation. Neither any Loan Party nor any of its Subsidiaries
is an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended. Without limiting the
generality of the foregoing, each Loan Party and each of its Subsidiaries: (i)
is primarily engaged, directly or through a wholly-owned subsidiary or
subsidiaries, in a business or businesses other than that of (A) investing,
reinvesting, owning, holding or trading in securities or (B) issuing face-amount
certificates of the installment type; (ii) is not engaged in, does not propose
to engage in and does not hold itself out as being engaged in the business of
(A) investing, reinvesting, owning, holding or trading in securities or (B)
issuing face-amount certificates of the installment type; (iii) does not own or
propose to

 

52



--------------------------------------------------------------------------------

acquire investment securities (as defined in the Investment Company Act of 1940,
as amended) having a value exceeding forty percent (40%) of the value of such
company’s total assets (exclusive of government securities and cash items) on an
unconsolidated basis; (iv) has not in the past been engaged in the business of
issuing face-amount certificates of the installment type; and (v) does not have
any outstanding face-amount certificates of the installment type. Neither any
Loan Party nor any of its Subsidiaries is a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended. Neither the making of
any Advances, nor the issuance of any Letters of Credit, nor the application of
the proceeds or repayment thereof by the Borrower, nor the consummation of the
other transactions contemplated by the Loan Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(l) No Materially Adverse Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that would be reasonably
likely to have a Material Adverse Effect.

 

(m) Perfection and Priority of Security Interests. All filings and other actions
necessary to perfect and protect the security interest in the Collateral created
under the Collateral Documents (other than the Mortgages, which shall be
recorded as soon as practicable after (i) the Closing Date, in the case of the
Initial Borrowing Base Properties, and (ii) the date on which any other Student
Housing Property becomes an Additional Borrowing Base Property, with respect to
such Student Housing Property) have been duly made or taken and are in full
force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Obligations of the Loan
Parties under the Loan Documents, and all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken.
The Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for Permitted Liens and the liens and security
interests created or permitted under the Loan Documents.

 

(n) Surviving Debt. Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Surviving Debt, showing as of the date hereof the obligor,
the principal amount outstanding thereunder and the maturity date thereof.

 

(o) Existing Liens. Set forth on Schedule 4.01(o) hereto is a complete and
accurate list of all Liens on the property or assets of any Loan Party or any of
its Subsidiaries that secure Debt for Borrowed Money, showing as of the date
hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto.

 

(p) Real Estate Assets. Set forth on Schedule 4.01(p) hereto is a complete and
accurate list of all Real Estate Assets owned and/or leased (as lessee) by any
Loan Party or any of its Subsidiaries as of the date hereof or, if applicable,
the date of the most recent supplement to such Schedule 4.01(p) delivered
pursuant to Section 5.03(j), showing as of such date the street address, county
or other relevant jurisdiction, state, and record owner thereof. Each Loan Party
or such Subsidiary has good, marketable and insurable fee simple title to such
Real Estate Assets, free and clear of all Liens, other than Liens created by the
Loan Documents and Permitted Liens.

 

53



--------------------------------------------------------------------------------

(q) Tenancy Leases. Set forth on Schedule 4.01(q) hereto is a complete and
accurate list of all Tenancy Leases (1) that constitute Material Contracts or
(2) that provide for aggregate annual revenues in excess of $20,000, in each
case as of the date hereof or, if applicable, the date of the most recent
supplement to such Schedule 4.01(q) delivered pursuant to Section 5.03(j),
showing as of such date the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual revenues
thereunder. Each such lease is the legal, valid and binding obligation of the
lessor and lessee thereunder, enforceable in accordance with its terms.

 

(r) Environmental Matters. (i) Except as otherwise set forth on Part I of
Schedule 4.01(r) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past non-compliance with such
Environmental Laws and Environmental Permits will have no material ongoing
obligations or costs, and to the knowledge of each Loan Party or any of its
Subsidiaries, no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could have a Material Adverse Effect.

 

(ii) Except as otherwise set forth on Part II of Schedule 4.01(r) hereto, none
of the properties currently or to the knowledge of each Loan Party and any of
its Subsidiaries, formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or to the knowledge of each Loan Party and any of its
Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list; any and all asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Subsidiaries is in good condition and is arranged in accordance with
Environmental Laws; Hazardous Materials have not been stored or otherwise
located, released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries in a
manner that could reasonably be expected to result in a material liability, and
no part of such property is presently contaminated by Hazardous Materials (in
each case excluding, with respect to any property formerly owned or operated by
any Loan Party or any of its Subsidiaries, any such storage, location, release,
discharge, disposal or contamination occurring after such Loan Party or
Subsidiary ceased to own or operate such property).

 

(iii) Except as otherwise set forth on Part III of Schedule 4.01(r) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

(s) Compliance With Laws. Each Loan Party and each Subsidiary is in compliance
with the requirements of all Laws (including, without limitation, the Securities
Act and the Securities Exchange Act, and the applicable rules and regulations
thereunder, state securities law and “Blue Sky” laws) applicable to it and its
business, where the failure to so comply could reasonably be expected to have a
Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(t) Force Majeure. Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

 

(u) Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

 

(v) Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

 

(w) Sarbanes-Oxley. No Loan Party has made any extension of credit to any of its
directors or executive officers in contravention of any applicable restrictions
set forth in Section 402(a) of Sarbanes-Oxley.

 

(x) ERISA Matters. (i) Set forth on Schedule 4.01(x) hereto is a complete and
accurate list of all Plans and Welfare Plans.

 

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate.

 

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has contributed to or been
required to contribute to any Multiemployer Plan within the past six years prior
to the date hereof.

 

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(y) Borrowing Base Properties. (i) Each of the Mortgages, when properly recorded
in the appropriate records, creates a valid, perfected first lien on the
respective Borrowing Base

 

55



--------------------------------------------------------------------------------

Property, subject only to Permitted Liens. To each Loan Party’s knowledge,
except as set forth on Schedule 4.01(y) hereto, there are no proceedings in
condemnation or eminent domain affecting any of the Borrowing Base Properties
and, to the knowledge of each Loan Party, none is threatened. No Person has any
option or other right to purchase all or any portion of any of the Borrowing
Base Properties or any interest therein.

 

(ii) To each Loan Party’s knowledge, the Borrowing Base Properties and the use
thereof comply in all material respects with all applicable zoning, subdivision
and land use laws, regulations and ordinances, all applicable health, fire,
building codes, parking laws and all other laws, statutes, codes, ordinances,
rules and regulations applicable to the Borrowing Base Properties, or any of
them, including without limitation the Americans with Disabilities Act. To each
Loan Party’s knowledge, all material permits, licenses and certificates for the
lawful use, occupancy and operation of each component of each of the Borrowing
Base Properties in the manner in which it is currently being used, occupied and
operated, including, but not limited to liquor licenses and certificates of
occupancy, or the equivalent, have been obtained and are current and in full
force and effect. To each Loan Party’s knowledge, no legal proceedings are
pending or threatened with respect to the zoning of any Borrowing Base Property.
To each Loan Party’s knowledge, except as set forth in the Mortgage Policies
and/or the surveys, neither the zoning nor any other right to construct, use or
operate any Borrowing Base Property is in any way dependent upon or related to
any real estate other than such Borrowing Base Property. No tract map, parcel
map, condominium plan, condominium declaration, or plat of subdivision will be
recorded by any Loan Party with respect to any Borrowing Base Property without
the Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

(iii) The Loan Parties have delivered to the Administrative Agent true and
complete copies of (a) all Tenancy Leases with respect to any Borrowing Base
Property as of the date hereof (1) that constitute Material Contracts or (2)
that provide for aggregate annual revenues in excess of $20,000 and (b) all
other Material Contracts affecting the operation and management of any Borrowing
Base Property as of the date hereof, and such Tenancy Leases and Material
Contracts have not been modified or amended except pursuant to amendments or
modifications delivered to Administrative Agent. Except for the rights of (x)
each of the property managers pursuant to any Management Agreements and (y)
third-party vendors (including, without limitation, landscapers, ATM lessors,
vending machine lessors and the like), no Person has any right or obligation to
manage any of the Borrowing Base Properties or to receive compensation in
connection with such management. Except for the parties to any leasing brokerage
agreement that has been delivered to the Administrative Agent, no Person has any
right or obligation to lease or solicit tenants for any of the Borrowing Base
Properties, or (except for cooperating outside brokers) to receive compensation
in connection with such leasing.

 

(iv) The Loan Parties have delivered to the Administrative Agent a true and
complete copy of each of the Management Agreements to which they are a party
that will be in effect on the Closing Date, and such Management Agreements have
not been modified or amended except pursuant to amendments or modifications
delivered to Administrative Agent. Such Management Agreements are in full force
and effect and no default by any of the Loan Parties or Managers exists
thereunder.

 

56



--------------------------------------------------------------------------------

(v) To each Loan Party’s knowledge, all improvements on any Borrowing Base
Property, including without limitation the roof and all structural components,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior doors, parking facilities, sidewalks and
landscaping, are in good condition and repair. The Loan Parties are not aware of
any latent or patent structural or other material defect or deficiency in any of
the Borrowing Base Properties and, to the Loan Parties’ knowledge, city water
supply, storm and sanitary sewers, and electrical, gas (if applicable) and
telephone facilities are available to each of the Borrowing Base Properties
within the boundary lines of each of the Borrowing Base Properties (except as
may be shown on the applicable survey), are fully connected to the improvements
and are fully operational, are sufficient to meet the reasonable needs of each
of the Borrowing Base Properties as now used or presently contemplated to be
used, and no other utility facilities are necessary to meet the reasonable needs
of any of the Borrowing Base Properties as now used or presently contemplated.
Except as may be shown on the applicable survey, to the Loan Parties’ knowledge
no part of any of the Borrowing Base Properties is within a flood plain and none
of the improvements thereon create encroachments over, across or upon any of the
Borrowing Base Properties’ boundary lines, rights of way or easements, and no
building or other improvements on adjoining land create such an encroachment
which could reasonably be expected to have a Material Adverse Effect. All public
roads and streets necessary for service of and access to each of the Borrowing
Base Properties for the current and contemplated uses thereof have been
completed and are serviceable and are physically and legally open for use by the
public. To the Loan Parties’ knowledge after due inquiry, any septic system
located at any of the Borrowing Base Properties is in good and safe condition
and repair and in compliance with all applicable law.

 

(vi) Each of the Borrowing Base Properties is comprised of one (1) or more
parcels which constitute separate tax lots. No part of any of the Borrowing Base
Properties is included or assessed under or as part of another tax lot or
parcel, and no part of any other property is included or assessed under or as
part of the tax lots or parcels comprising any of the Borrowing Base Properties.

 

(z) Ground Lease (Temple) (i) The Ground Lease (Temple) contains the entire
agreement of the Ground Lessor (Temple) and the applicable Loan Party pertaining
to the Ground Leased Property (Temple) covered thereby. The Loan Parties have no
estate, right, title or interest in or to the Ground Leased Property (Temple)
except under and pursuant to the Ground Lease (Temple). The Loan Parties have
delivered a true and correct copy of the Ground Lease (Temple) to the
Administrative Agent and the Ground Lease (Temple) has not been modified,
amended or assigned.

 

(ii) Other than with respect to the Title Uncertainty as defined in that certain
Amended and Restated Indemnity Agreement, dated October 20, 2003, by and between
ACT-Village at Temple, LLC and Temple University of the Commonwealth System of
Higher Education, a copy of which has been delivered to the Administrative
Agent, to the knowledge of the Loan Parties, the Ground Lessor (Temple) is the
exclusive fee simple owner of its Ground Leased Property (Temple), subject only
to the Ground Lease (Temple) and Permitted Liens, and the Ground Lessor (Temple)
is the sole owner of the lessor’s interest in the Ground Lease (Temple).

 

(iii) There are no rights to terminate the Ground Lease (Temple) other than the
Ground Lessor (Temple)’s right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease (Temple).

 

57



--------------------------------------------------------------------------------

(iv) The Ground Lease (Temple) is in full force and effect and, to the Loan
Parties’ knowledge, no breach or default or event that with the giving of notice
or passage of time would constitute a breach or default under the Ground Lease
(Temple) (a “Ground Lease (Temple) Default”) exists or has occurred on the part
of the Loan Parties or on the part of the Ground Lessor (Temple) under the
Ground Lease (Temple). All base rent and additional rent due and payable under
the Ground Lease (Temple) has been paid through the date hereof and the Loan
Parties are not required to pay any deferred or accrued rent after the date
hereof under the Ground Lease (Temple). The Loan Parties have not received any
written notice that a Ground Lease Default (Temple) has occurred or exists, or
that the Ground Lessor (Temple) or any third party alleges the same to have
occurred or exist.

 

(v) The Loan Party named in the Mortgage encumbering the Ground Leased Property
(Temple) is the exclusive owner of the lessee’s interest under and pursuant to
the Ground Lease (Temple) and has not assigned, transferred or encumbered its
interest in, to, or under the Ground Lease (Temple) (other than assignments that
will terminate on or prior to the Closing Date), except in favor of the
Administrative Agent pursuant to this Agreement and the other Loan Documents.

 

(aa) No Prohibited Persons. Neither any Loan Party nor any of their respective
officers, directors, partners, members, Affiliates or, to the knowledge of the
Loan Parties, shareholders is an entity or person: (i) that is listed in the
Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO 13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).

 

(bb) On-Campus Participating Entities. Set forth on Schedule 4.01(bb) hereto is
a complete and accurate list of all Debt of the On-Campus Participating
Entities. None of the Consolidated Entities (i) is directly or indirectly
liable, contingently or otherwise, with respect to any of such Debt, except as
provided in the ACCSI Guaranty, or (ii) has any obligation, direct or indirect,
contingent or otherwise, to make any additional Investment in any of the
On-Campus Participating Entities.

 

ARTICLE V

COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced

 

58



--------------------------------------------------------------------------------

and Corrupt Organizations Chapter of the Organized Crime Control Act of 1970;
provided, however, that the failure to comply with the provisions of this
Section 5.01(a) shall not constitute a default hereunder so long as such
non-compliance is the subject of a Good Faith Contest or would not reasonably be
expected to have a Material Adverse Effect.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that neither the Loan Parties nor any
of their Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws, in each case to the extent the failure
to remove and/or clean up the same would be reasonably likely to result in a
material liability to any Loan Party or any of its Subsidiaries; provided,
however, that neither the Loan Parties nor any of their Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including, with respect to the Borrowing Base Properties,
the insurance required by the terms of the Mortgages) with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Loan Party or
such Subsidiaries operate.

 

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), rights (charter and statutory), permits,
licenses, approvals and franchises except, in the case of Subsidiaries of the
Borrower only, if in the reasonable business judgment of such Subsidiary it is
in its best economic interest not to preserve and maintain such rights or
franchises and such failure to preserve and maintain such rights or franchises
is not reasonably likely to result in a Material Adverse Effect (it being
understood that the foregoing shall not prohibit, or be violated as a result of,
any transactions by or involving any Loan Party or Subsidiary thereof otherwise
permitted under Section 5.02(d) or (e) below).

 

(f) Visitation Rights. At any reasonable time and from time to time, permit any
of the Agents or Lender Parties, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors and with their independent certified public accountants.

 

59



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than (i) in the case of any Loan Party, any other
Loan Party, and (ii) in the case of any other Subsidiary of the Parent
Guarantor, any Consolidated Entity) on terms that are fair and reasonable and no
less favorable to such Loan Party or Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that neither (A) the charging of a guarantee fee or similar charge, in the
amount of up to 2% of the guaranteed obligation, by one Subsidiary of the Parent
Guarantor to another such Subsidiary as compensation for providing a guarantee
of an obligation of such other Subsidiary nor (B) the charging by ACCSI of fees
for services rendered to any other Subsidiary of the Parent Guarantor in the
amount of up to 150% of the cost of providing such services nor (C) the
incurrence by any Subsidiary of the Parent Guarantor of obligations under a
Customary Carve-Out Agreement relating to Non-Recourse Debt of another such
Subsidiary shall constitue a breach of this Section 5.02(i).

 

(j) Certain Additional Borrowing Base Property. On or before the date which is
195 days after notice to the relevant optionholder of the completion of
construction of the Student Housing Property described on Schedule III hereto,
the Borrower shall take all actions necessary to include such Student Housing
Property within the definition of “Additional Borrowing Base Property” unless,
prior to such date, the Borrower and its Subsidiaries shall have disposed of all
of their right, title and interest in and to such Student Housing Property.

 

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

 

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered

 

60



--------------------------------------------------------------------------------

by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

(iii) Promptly upon the request of the Administrative Agent, deliver to the
Collateral Agent a recent Appraisal of each Borrowing Base Property, provided
that the Loan Parties shall be required to comply with only one such request by
the Administrative Agent per calendar year.

 

(iv) Cooperate in a commercially reasonable manner with the relevant Appraiser
in connection with any Appraisal of a Borrowing Base Property (including any
proposed Additional Borrowing Base Property), such cooperation to include,
without limitation, providing such Appraiser with access to such information
relating to such Borrowing Base Property as such Appraiser may reasonably
request.

 

(l) Performance of Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect (including, without
limitation, not allowing any lease which constitutes a Material Contract to
lapse or be terminated or any rights to renew such lease to be forfeited or
cancelled), enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent (including, without limitation, notifying the
Administrative Agent of any default by any party with respect to any lease which
constitutes a Material Contract and cooperating with the Administrative Agent in
all respects to cure any such default) and, upon request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so.

 

(m) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to qualify as a REIT and elect to be treated as a REIT.

 

(n) NYSE Listing. In the case of the Parent Guarantor, at all times (i) cause
its common shares to be duly listed on the New York Stock Exchange and (ii) file
all reports required to be filed by it in connection therewith in a timely
manner, after giving effect to any extensions allowed by the New York Stock
Exchange or the Securities and Exchange Commission.

 

(o) Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.

 

61



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens;

 

(iii) Liens described on Schedule 4.01(o) hereto;

 

(iv) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(ii)(B), provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

 

(v) Liens on property of a Person existing at the time such Person is merged
into or consolidated with any Loan Party or any Subsidiary of any Loan Party or
becomes a Subsidiary of any Loan Party, provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or acquired by such Loan
Party or such Subsidiary;

 

(vi) other Liens securing Non-Recourse Debt permitted under Section
5.02(b)(ii)(E), provided that no such Lien shall extend to or cover any
Collateral; and

 

(vii) the replacement, extension or renewal of any Lien permitted by clause
(iii) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any other Loan Party or any wholly-owned Subsidiary of any Loan Party,
provided that, in each case, such Debt (y) shall be on terms acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent, which promissory notes shall
(unless payable to the Borrower) by their terms be subordinated to the
Obligations of the Loan Parties under the Loan Documents;

 

(ii) in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

 

62



--------------------------------------------------------------------------------

(A) Debt under the Loan Documents,

 

(B) (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at any time
outstanding, and (2) in the case of Capitalized Leases to which any Subsidiary
of a Loan Party is a party, Debt of such Loan Party of the type described in
clause (i) of the definition of “Debt” guaranteeing the Obligations of such
Subsidiary under such Capitalized Leases,

 

(C) the Surviving Debt described on Schedule 4.01(o) hereto and any Refinancing
Debt that extends, refunds or refinances such Surviving Debt,

 

(D) Debt in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates incurred in the
ordinary course of business and consistent with prudent business practice,

 

(E) Non-Recourse Debt the incurrence of which would not result in a Default
under Section 5.04 or any other provision of this Agreement, and the obligations
under any Customary Carve-Out Agreements related thereto,

 

(F) Debt consisting of Completion Guarantees and guarantees of construction
financing relating to Development Properties in an aggregate principal amount
not to exceed at any time 15% of Consolidated Total Asset Value; provided that,
prior to entering into any such guarantee of construction financing, the
Borrower shall have provided the Administative Agent with calculations
demonstrating, in reasonable detail, pro forma compliance by the Parent
Guarantor with the covenants contained in Section 5.04 as of the end of the most
recent four fiscal-quarter period after giving effect to the incurrence of
liability under such guarantee as of the beginning of such period, and

 

(G) Unsecured Debt in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding;

 

(iii) in the case of the Parent Guarantor, Debt under the Loan Documents; and

 

(iv) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

provided that, notwithstanding anything herein to the contrary, no Loan Party
shall, nor shall it permit any of its Subsidiaries (including without limitation
the On-Campus Participating Entities) to, create, incur or assume any Debt
relating to the On-Campus Participating Entities or the On-Campus Participating
Properties after the date hereof.

 

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof; or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development and management of Student Housing
Properties consistent in quality with the Borrowing Base Properties, and other
business activities incidental thereto.

 

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or

 

63



--------------------------------------------------------------------------------

consolidate with or into, or dispose of assets to, any other Subsidiary of such
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, any such Loan Party shall be the surviving entity) or any other Loan
Party (provided that such Loan Party or, in the case of any Loan Party other
than the Borrower, another Loan Party shall be the surviving entity), and (ii)
any Loan Party or any other Subsidiary of a Loan Party may merge with any other
Person so long as such Loan Party or such Subsidiary, as the case may be, is the
surviving entity, provided, in each case, that no Default shall have occurred
and be continuing at the time of such proposed transaction or would result
therefrom. Notwithstanding any other provision of this Agreement, (y) any
Subsidiary of a Loan Party (other than the Borrower) may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and the assets or proceeds from the
liquidation or dissolution of such Subsidiary are transferred to the Borrower or
another Loan Party, provided that (A) no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction and (B) no
Default or Event of Default would result therefrom, and (z) any Loan Party or
Subsidiary of a Loan Party shall be permitted to effect any Transfer of assets
through the sale of Equity Interests in the Subsidiary of such Loan Party that
owns such assets so long as Section 5.02(e) would otherwise permit the Transfer
of all assets owned by such Subsidiary at the time of such sale of Equity
Interests.

 

(e) Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire, any of its assets and (ii) in the case of
the Loan Parties (other than the Parent Guarantor), sell, lease (other than
enter into Tenancy Leases), transfer or otherwise dispose of, or grant any
option or other right to purchase, lease (other than any option or other right
to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire (each action
described in clause (ii) of this subsection (e) being a “Transfer”), any asset
or assets (or any Equity Interests in connection therewith) other than (A) the
Transfer of the Student Housing Property described on Schedule III hereto as a
result of the exercise of the option described in the Prospectus which entitles
California State University, San Bernardino, to purchase such Student Housing
Property on the terms described in the Prospectus, (B) the Transfer of any asset
or assets that are not Borrowing Base Properties from any Loan Party to another
Loan Party or from a Subsidiary of a Loan Party to another Subsidiary of such
Loan Party or any other Loan Party or (C) the Transfer of any asset or assets
during any Fiscal Year of which the aggregate Capitalized Value (or, in the case
of any Real Estate Asset owned or in operation by any Consolidated Entity for
less than four full fiscal quarters as of the applicable date of determination,
the undepreciated book value), when added to the Capitalized Values (or
undepreciated book values, if applicable) of all other assets that had been the
subject of any previous Transfer or Transfers during such Fiscal Year (as
determined at the time of each such Transfer), is less than 20% of Consolidated
Total Asset Value as of the beginning of such Fiscal Year; provided that (1) no
Transfer of any Borrowing Base Property or of any Equity Interests in any Loan
Party other than the Parent Guarantor shall be permitted without the prior
written consent of the Required Lenders and (2) in the case of any Transfer
described in clause (A) above, the Loan Parties are in compliance with the
covenants contained in Section 5.04 (both before and after giving effect to such
Transfer), as evidenced by a certificate of the Chief Financial Officer (or such
person performing similar functions) of the Borrower delivered to the
Administrative Agent prior to such Transfer demonstrating such compliance and
that the Transfer does not otherwise cause or result in a Default or Event of
Default.

 

64



--------------------------------------------------------------------------------

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

 

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries of the
Loan Parties and, in the case of the Loan Parties (other than the Parent
Guarantor) and their respective Subsidiaries, Investments in assets (including
by asset or Equity Interest acquisitions), in each case subject, where
applicable, to the limitations set forth in Section 5.02(f)(v);

 

(ii) Investments in Cash Equivalents;

 

(iii) Investments consisting of intercompany Debt permitted under Section
5.02(b)(i);

 

(iv) Investments consisting of advances to officers and employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business;

 

(v) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
clause (v) does not exceed, at any time, 25% of Consolidated Total Asset Value
at such time, and (z) the aggregate amount of each of the following items of
Investments does not exceed the specified percentage of Consolidated Total Asset
Value set forth below:

 

(A) unimproved Real Estate Assets not constituting Development Properties, so
long as (1) the aggregate amount of such Investments, calculated on the basis of
cost, does not at any time exceed 5% of Consolidated Total Asset Value at such
time, and (2) the aggregate amount of such Investments, as so calculated at any
time, when added to the aggregate amount of Investments in Development
Properties at such time, calculated as provided in the immediately following
clause (B), does not exceed 20% of Consolidated Total Asset Value at such time,

 

(B) Development Properties, so long as the sum of (1) the aggregate amount of
such Investments, calculated on the basis of the greater of actual cost or
budgeted cost, plus (2) the aggregate amount of Investments in unimproved Real
Estate Assets not constituting Development Properties, calculated as provided in
the immediately preceding clause (A), does not at any time exceed 20% of
Consolidated Total Asset Value at such time, and

 

(C) Investments in Unconsolidated Entities so long as the aggregate amount of
such Investments outstanding does not at any time exceed 10% of Consolidated
Total Asset Value at any time; and

 

(vi) Investments by the Borrower in Hedge Agreements permitted under Section
5.02(b)(ii)(D).

 

provided that, notwithstanding anything herein to the contrary, (A) no Loan
Party shall make, nor shall it permit any of its Subsidiaries (including without
limitation the On-Campus Participating Entities) to make, any Investment in the
On-Campus Participating Entities or the On-Campus Participating Properties after
the date hereof to the extent the aggregate amount of all such Investments made
after the date hereof would exceed $1,000,000, and (B) no Loan Party shall
permit any of the On-Campus Participating Entities to make or hold any
Investment in an Unconsolidated Entity.

 

65



--------------------------------------------------------------------------------

(g) Restricted Payments. In the case of the Parent Guarantor and the Borrower
only, declare or pay any dividends, purchase, redeem, retire, defease or
otherwise acquire for value any of its Equity Interests now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any distribution of assets, Equity
Interests, obligations or securities to its stockholders, partners or members
(or the equivalent Persons thereof) as such; provided, however, that the Parent
Guarantor and the Borrower may declare and pay dividends or make other
distributions solely in Cash or shares of their respective common stock so long
as, in the case of any such Cash dividends or distributions, (i) no Default or
Event of Default shall have occurred and be continuing at the time of
declaration or payment thereof and the aggregate amount of such Cash dividends
or distributions, together with the aggregate amount of Cash dividends or
distributions made during the applicable period pursuant to the immediately
following clause (ii), do not exceed (x) subject to subclause (y) of this clause
(i), during any fiscal quarter of the Parent Guarantor ending prior to December
31, 2005, the sum of $5,000,000 plus an amount equal to (1) 2.36% of the sum of
(A) the gross cash proceeds of any issuance or sale of any Equity Interests of
the Parent Guarantor or the Borrower consummated after the Closing Date and (B)
the cost basis (as reflected in the consolidated financial statements of the
Parent Guarantor and its Subsidiaries) of any Real Estate Assets or any Equity
Interests in Persons that own Real Estate Assets, in each case that are acquired
in exchange for limited partnership interests in the Borrower after the Closing
Date; provided that the Administrative Agent, in its reasonable discretion,
shall have the right to commission an Appraisal of any such Real Estate Assets
and to substitute the Appraised Value of such Real Estate Assets for the cost
basis thereof (or of the Equity Interests in the Person that owns the same, as
the case may be) for purposes of this clause (B), minus (2) the aggregate amount
of any such Cash dividends or distributions in excess of $5,000,000 made during
any fiscal quarter of the Parent Guarantor ending after the Closing Date and
prior to the end of the fiscal quarter in question, and (y) during any four
consecutive fiscal quarters of the Parent Guarantor ending on or after December
31, 2005, 95% of Funds From Operations for such four fiscal quarter period, (ii)
no Default or Event of Default of the type described in Section 6.01(a) or (f)
shall have occurred and be continuing at the time of declaration or payment
thereof and such Cash dividends or distributions are required to be made in
order for the Parent Guarantor to comply with Section 5.01(m), or (iii) such
Cash dividends or distributions are made by the Borrower to the Parent Guarantor
to enable it to pay, and the Parent Guarantor uses the proceeds of such
dividends or distributions to pay, costs and expenses incurred by the Parent
Guarantor in the ordinary course of conducting its business in the manner
permitted under Section 5.02(m).

 

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
partnership agreement, certificate of incorporation or bylaws or other
constitutive documents, provided that any amendment to any such constitutive
document that would be adverse to any of the Secured Parties shall be deemed
“material” for purposes of this Section.

 

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

 

(j) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other

 

66



--------------------------------------------------------------------------------

distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except (i) the Loan Documents, (ii) any agreement or
instrument evidencing Surviving Debt, (iii) any agreement or instrument
evidencing any Refinancing Debt that extends, refunds or refinances any
Surviving Debt, so long as the limitations contained in such Refinancing Debt
are no more restrictive than those contained in the Surviving Debt which is
refinanced thereby, (iv) any agreement evidencing any Non-Recourse Debt
permitted under this Agreement so long as the limitations contained therein do
not apply to any Loan Party, and (v) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower.

 

(k) Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would impair the value of the interest or rights
of any Loan Party thereunder or that would impair the interest or rights of the
Administrative Agent or any Lender Party, or permit any of its Subsidiaries to
do any of the foregoing, in each case in a manner that could reasonably be
expected to have a Material Adverse Effect, in each case taking into account the
effect of any agreements that supplement or serve to substitute for, in whole or
in part, such Material Contract.

 

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Borrowing Base Properties), except
(i) pursuant to the Loan Documents or (ii) in connection with (A) any Surviving
Debt and any Refinancing Debt extending, refunding or refinancing such Surviving
Debt, so long as the prohibitions or conditions contained in such Refinancing
Debt are no more restrictive than the corresponding provisions contained in the
Debt which is extended, refunded or refinanced thereby, (B) any Non-Recourse
Debt permitted by Section 5.02(b)(ii)(E) solely to the extent that (1) the
Person incurring such Non-Recourse Debt has no Subsidiaries and (2) the
agreements or instruments governing such Non-Recourse Debt prohibit Liens on the
property of the Person incurring such Non-Recourse Debt and the Equity Interests
in such Person, (C) any Capitalized Lease permitted by Section 5.02(b)(ii)(B)
solely to the extent that such Capitalized Lease prohibits a Lien on the
property subject thereto, or (D) any Debt outstanding on the date any Subsidiary
of the Borrower becomes such a Subsidiary (so long as such agreement was not
entered into solely in contemplation of such Subsidiary becoming a Subsidiary of
the Borrower).

 

(m) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity Investments in the Borrower; provided that each such Investment shall be
on terms acceptable to the Administrative Agent; (v) engaging in any activity
necessary to continue to qualify as a REIT and (vi) activities incidental to
each of the foregoing.

 

67



--------------------------------------------------------------------------------

(n) Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate will
contribute to or be required to contribute to any Multiemployer Plan.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent for
transmission to the Lender Parties in accordance with Section 9.02(b):

 

(a) Default Notice. As soon as possible and in any event within two days after
obtaining knowledge of the occurrence of any Default or any event, development
or occurrence reasonably likely to have a Material Adverse Effect continuing on
the date of such statement, a statement of the Chief Financial Officer (or
person performing similar functions) of the Parent Guarantor setting forth
details of such Default or such event, development or occurrence and the action
that the Parent Guarantor has taken and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries (which may be the Parent
Guarantor’s annual report on Form 10-K for such year), including therein
consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and consolidated statements of income and a
consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year, in each case accompanied by an unqualified
opinion of Ernst & Young LLP or other independent public accountants of
recognized standing acceptable to the Required Lenders, together with (i) a
certificate of such accounting firm to the Lender Parties (to the extent
providing such a certificate does not violate generally-applicable policies of
such accounting firm) stating that in the course of the regular audit of the
business of the Parent Guarantor and its Subsidiaries, which audit was conducted
by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the opinion of such accounting firm, a
Default has occurred and is continuing, a statement as to the nature thereof,
(ii) a schedule in form satisfactory to the Administrative Agent (to the extent
providing such a schedule does not violate generally-applicable policies of such
accounting firm) of the computations used by such accountants in determining, as
of the end of such Fiscal Year, compliance with the covenants contained in
Section 5.04, and (iii) a certificate of the Chief Financial Officer (or person
performing similar functions) of the Parent Guarantor stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Parent Guarantor
has taken and proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and consolidated statements of income and a consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and consolidated statements of income and a
consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or person performing similar functions) of the Parent Guarantor as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred

 

68



--------------------------------------------------------------------------------

and is continuing, a statement as to the nature thereof and the action that the
Parent Guarantor has taken and proposes to take with respect thereto and (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Parent Guarantor in determining compliance with the covenants
contained in Section 5.04.

 

(d) Borrowing Base Certificate. (i) As soon as available and in any event within
45 days after the end of each fiscal quarter of the Parent Guarantor, (ii) at
the time any Additional Borrowing Base Property is included in the definition of
“Borrowing Base Property”, and (iii) at the time any Removed Borrowing Base
Property is excluded from the definition of “Borrowing Base Property”, a
Borrowing Base Certificate, as at the end of such fiscal quarter or the date of
such inclusion or exclusion, as the case may be, in each case certified by the
Chief Financial Officer (or person performing similar functions) of the Parent
Guarantor.

 

(e) Borrowing Base Financials. As soon as available and in any event within 30
days after the end of each month, financial information in respect of all
Borrowing Base Properties (including, without limitation, with respect to each
Borrowing Base Property (i) a statement of revenues and expenses with respect to
such Borrowing Base Property and all other information and operating statistics
necessary to calculate the Adjusted Net Operating Income for such Borrowing Base
Property and (ii) information on occupancy levels and average rent levels with
respect to such Borrowing Base Property), in form and detail satisfactory to the
Administrative Agent.

 

(f) Annual Budgets. As soon as available and in any event no later than 45 days
after the end of each Fiscal Year, (i) forecasts, prepared by management of the
Parent Guarantor and in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a monthly basis
for the then current Fiscal Year and on an annual basis for each Fiscal Year
thereafter until the Termination Date and (ii) an operating budget, prepared by
management of the Parent Guarantor and in form satisfactory to the
Administrative Agent, for each Borrowing Base Property for such Fiscal Year.

 

(g) Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g), the consolidated financial
statements of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such Section had no such change in accounting principles and policies been made,
then (i) together with the first delivery of financial statements pursuant to
Section 5.03(b), (c) or (f) following such change, consolidated financial
statements of the Parent Guarantor and its Subsidiaries for the fiscal quarter
immediately preceding the fiscal quarter in which such change is made, prepared
on a pro forma basis as if such change had been in effect during such fiscal
quarter, and (ii) together with each delivery of financial statements pursuant
to Section 5.03(b), (c) or (f) following such change, a written statement of the
chief accounting officer or chief financial officer of the Parent Guarantor
setting forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in Section 5.04)
which would have resulted if such financial statements had been prepared without
giving effect to such change.

 

(h) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Disclosed Litigation from that described
on Schedule 4.01(f) hereto.

 

69



--------------------------------------------------------------------------------

(i) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

(j) Real Property. As soon as available and in any event within 30 days after
the end of each Fiscal Year, a report supplementing Schedule 4.01(p) and
Schedule 4.01(q) hereto, including an identification of all owned and leased
real property disposed of by any Loan Party or any of its Subsidiaries during
such Fiscal Year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all real property acquired or leased by any Loan Party
or any of its Subsidiaries during such Fiscal Year and a description of such
other changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete.

 

(k) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon obtaining knowledge of any material violation of any
Environmental Law affecting any Real Estate Asset or the operations thereof or
the operations of any of its Subsidiaries, (ii) promptly upon obtaining
knowledge of any known release, discharge or disposal of any Hazardous Materials
at, from, or into any Real Estate Asset which it reports in writing or is
reportable by it in writing to any governmental authority and which is material
in amount or nature or which could materially adversely affect the value of such
Real Estate Asset, (iii) promptly upon its receipt of any notice of material
violation of any Environmental Laws or of any material release, discharge or
disposal of Hazardous Materials in violation of any Environmental Laws or any
matter that may result in an Environmental Action, including a notice or claim
of liability or potential responsibility from any third party (including without
limitation any federal, state or local governmental officials) and including
notice of any formal inquiry, proceeding, demand, investigation or other action
with regard to (A) such Loan Party’s or any other Person’s operation of any Real
Estate Asset, (B) contamination on, from or into any Real Estate Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such governmental authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture may be
liable or for which a Lien may be imposed on any Real Estate Asset, provided
that any of the events described in clauses (i) through (iv) above would have a
Material Adverse Effect or could reasonably be expected to result in an
Environmental Action with respect to any Borrowing Base Property.

 

(l) Borrowing Base Property Value. Promptly after discovery of any setoff,
claim, withholdings or other defenses to which any Borrowing Base Property is
subject, which (i) would have a material adverse effect on the value of such
Borrowing Base Property, (ii) would have a Material Adverse Effect or (iii) with
respect to such Borrowing Base Property, would constitute a Lien which is not a
Permitted Lien, provide the Administrative Agent with notice thereof.

 

70



--------------------------------------------------------------------------------

(m) Management Agreements and Material Contract. As soon as available, a copy of
any Management Agreement or Material Contract entered into with respect to any
Borrowing Base Property after the date hereof.

 

(n) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

 

(a) Maximum Leverage Ratio: Maintain, as of the last day of each fiscal quarter
of the Parent Guarantor, a Leverage Ratio equal to or less than 65%.

 

(b) Minimum Consolidated Net Worth: Maintain at all times a Consolidated Net
Worth of not less than the sum of (a) an amount equal to 85% of Consolidated Net
Worth as of the Closing Date (after giving effect to the consummation of the
IPO) plus (b) an amount equal to 75% of the Net Cash Proceeds of all issuances
or sales of Equity Interests of the Parent Guarantor or any of its Subsidiaries
consummated after the Closing Date.

 

(c) Minimum Consolidated Interest Coverage Ratio: Maintain, as of the last day
of each fiscal quarter of the Parent Guarantor (commencing with the earlier of
(A) the first such day on or prior to which the Facility Exposure shall at any
time have been $25,000,000 or more and (B) December 31, 2005), a Consolidated
Interest Coverage Ratio equal to or greater than 2.00:1.00.

 

(d) Minimum Consolidated Fixed Charge Coverage Ratio: Maintain, as of the last
day of each fiscal quarter of the Parent Guarantor (commencing with the earlier
of (A) the first such day on or prior to which the Facility Exposure shall at
any time have been $25,000,000 or more and (B) December 31, 2005), a
Consolidated Fixed Charge Coverage Ratio equal to or greater than 1.50:1.00.

 

(e) Minimum Fixed Rate/Hedged Debt Ratio: Maintain at all times a Consolidated
Fixed Rate/Hedged Debt Ratio equal to or greater than 75%.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Failure to Make Payments When Due. (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

 

71



--------------------------------------------------------------------------------

(b) Breach of Representations or Warranties. Any representation or warranty made
by any Loan Party (or any of its officers or the officers of its general partner
or managing member, as applicable) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

 

(c) Breach of Certain Covenants. The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.14, Section
3.01(a)(ii)(D) (with respect to any requirement set forth therein to deliver any
applicable engineering reports after the Closing Date), Section 3.01(a)(ii)(G)
(with respect to any requirement set forth therein to deliver any applicable
zoning compliance letters after the Closing Date), Section 3.01(a)(ii)(H) (with
respect to any requirement set forth therein to deliver any applicable surveys
and related items after the Closing Date), Section 5.01(e), (i), (n), (o) or
(p), Section 5.02, Section 5.03(a) or Section 5.04; or

 

(d) Other Defaults Under Loan Documents. Any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after the earlier of the date on which (i) a Responsible Officer becomes
aware of such failure or (ii) written notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender Party; or

 

(e) Cross-Defaults. (i) Any Loan Party or any of its Subsidiaries shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Debt of such Loan Party or such Subsidiary (as the case may be)
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of at least $10,000,000 either individually or in
the aggregate (such Debt, whether the obligation of one or more of the Loan
Parties or their respective Subsidiaries, and whether the subject of one or more
separate debt instruments or agreements, exclusive of Debt outstanding hereunder
is referred to herein as “Material Debt”) but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and following
the expiration of the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt or in such Hedge Agreement; or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if the effect of such event or
condition is to permit the acceleration of the maturity of such Material Debt or
otherwise permit the holders thereof to cause such Material Debt to mature, or
(iii) the maturity of any such Material Debt shall be accelerated or any such
Material Debt shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

 

(f) Insolvency Events. Any Loan Party or any of its Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding

 

72



--------------------------------------------------------------------------------

(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property) shall occur; or any Loan Party or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (f) ; provided that, if any of the
events or circumstances described in this clause (f) occur or exist with respect
to a Subsidiary of the Parent Guarantor that is not a Loan Party, such event(s)
or circumstance(s) shall not constitute a Default or an Event of Default so long
as (i) such Person has no Debt other than Non-Recourse Debt, (ii) such event(s)
or circumstance(s) will not result in any liability to any other Subsidiary of
the Parent Guarantor as a result of any Customary Carve-Out Agreement relating
to any Non-Recourse Debt of such Person, and (iii) the sum of the amounts for
such Person of the items listed in the definition of Consolidated Total Asset
Value, as determined for such Person on an unconsolidated basis, do not exceed
1.5% of Consolidated Total Asset Value as of the date such event(s) occur or
such circumstance(s) first exist; or

 

(g) Monetary Judgments. Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $10,000,000 shall be rendered
against any Loan Party or any of its Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party and the insurer covering full payment of such unsatisfied
amount and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified, and has not disputed the claim made for payment, of
the amount of such judgment or order; or

 

(h) Non-Monetary Judgments. Any non-monetary judgment or order shall be rendered
against any Loan Party or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect, and there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(i) Unenforceability of Loan Documents. Any provision of any Loan Document,
after delivery thereof pursuant to Section 3.01 or otherwise, shall for any
reason (other than pursuant to the terms thereof) cease to be valid and binding
on or enforceable against any Loan Party party to it, or any such Loan Party
shall so state in writing; or

 

(j) Failure of Security. Any Collateral Document or financing statement after
delivery thereof, pursuant to Section 3.01 or otherwise, shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
first priority lien on and security interest in the Collateral purported to be
covered thereby; or

 

(k) Change of Control. A Change of Control shall occur; or

 

(l) ERISA Events. Any ERISA Event shall have occurred with respect to a Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000; or

 

73



--------------------------------------------------------------------------------

(m) Borrowing Base Properties. For any period of 30 consecutive days there shall
be fewer than four Borrowing Base Properties;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Notes, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, and (B) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under any Bankruptcy Law, (y) the Commitments of
each Lender Party and the obligation of each Lender Party to make Advances
(other than Letter of Credit Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Lender pursuant to Section 2.02(b))
and of each Issuing Bank to issue Letters of Credit shall automatically be
terminated and (z) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding. If at any time the Administrative
Agent or the Issuing Bank determines that any funds held in the L/C Cash
Collateral Account are subject to any right or claim of any Person other than
the Administrative Agent and the Lender Parties with respect to the Obligations
of the Loan Parties under the Loan Documents, or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent, as the case may be,
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied to reimburse the relevant Issuing Bank or
Lenders, as applicable, to the extent permitted by applicable law.

 

ARTICLE VII

GUARANTY

 

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions,

 

74



--------------------------------------------------------------------------------

amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Agreement or any other Loan Document.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. This Guaranty is a guaranty of
payment and not merely of collection.

 

(b) Each Guarantor, the Administrative Agent and each other Lender Party and, by
its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lenders Parties and, by
their acceptance of the benefits of this Guaranty, the other Secured Parties
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

75



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.

 

76



--------------------------------------------------------------------------------

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

 

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, all Letters of Credit shall
have expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Termination Date and (c) the latest date of
expiration or termination of all Letters of Credit, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the Termination Date shall have occurred and (iv)
all Letters of Credit shall have expired or been terminated, the Administrative
Agent and the other Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

 

77



--------------------------------------------------------------------------------

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

 

SECTION 7.06. Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, each Secured Party and each
of their Affiliates and their respective officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of any Loan Party enforceable against such
Loan Party in accordance with their terms.

 

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

 

(b) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

 

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

78



--------------------------------------------------------------------------------

(d) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the Termination Date and (iii) the latest date of expiration
or termination of all Letters of Credit, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Administrative Agent and the other Secured Parties and their successors,
transferees and assigns; provided that at such time, if any, as any Guarantor
ceases to have any direct or indirect ownership interest in any Collateral or in
any other Loan Party, such Guarantor shall, so long as no Default or Event of
Default has occurred and is continuing or would be caused thereby, be released
from all obligations under this Guaranty and cease to be a party to this
Agreement.

 

ARTICLE VIII

THE AGENTS

 

SECTION 8.01. Authorization and Action; Appointment of Supplemental Collateral
Agents. (a) Each Lender Party (in its capacities as a Lender, the Swing Line
Bank (if applicable) and as an Issuing Bank (if applicable) and on behalf of
itself and its Affiliates as potential Hedge Banks) hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lender Parties and all holders of Notes; provided,
however, that no Agent shall be required to take any action that exposes such
Agent to personal liability or that is contrary to this Agreement or applicable
law. Each Agent agrees to give to each Lender Party prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.
Notwithstanding anything to the contrary in any Loan Document, no Person
identified as a syndication agent, documentation agent, senior manager, joint
lead arranger or joint book running manager, in such Person’s capacity as such,
shall have any obligations or duties to any Loan Party, the Administrative Agent
or any other Secured Party under any of such Loan Documents.

 

79



--------------------------------------------------------------------------------

(b) Anything contained herein or in the Collateral Documents to the contrary
notwithstanding, the Collateral Agent may from time to time, when the Collateral
Agent deems it to be necessary, appoint one or more trustees, co-trustees,
collateral co-agents or collateral subagents (each, a “Supplemental Collateral
Agent”) with respect to all or any part of the Collateral. In the event that the
Collateral Agent so appoints any Supplemental Collateral Agent with respect to
any Collateral, (i) such Supplemental Collateral Agent shall automatically be
vested, in addition to the Collateral Agent, with all rights, powers,
privileges, interests and remedies of the Collateral Agent under the Collateral
Documents with respect to such Collateral; (ii) such Supplemental Collateral
Agent shall be deemed to be an “Agent” for purposes of this Agreement and the
other Loan Documents, and the provisions of this Article and Section 9.04 hereof
that refer to the Agents (or either of them) shall inure to the benefit of such
Supplemental Collateral Agent, and all references therein and in the other Loan
Documents to the Collateral Agent shall be deemed to be references to the
Collateral Agent and/or such Supplemental Collateral Agent, as the context may
require; and (iii) the term “Collateral Agent,” when used herein or in any
applicable Collateral Document in relation to the Liens on or security interests
in such Collateral granted in favor of the Collateral Agent, and any rights,
powers, privileges, interests and remedies of the Collateral Agent with respect
to such Collateral, shall be deemed to include such Supplemental Collateral
Agent; provided, however, that no such Supplemental Collateral Agent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by the Collateral
Agent to more fully or certainly vest in and confirming to such Supplemental
Collateral Agent such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Collateral Agent. If any
Supplemental Collateral Agent, or successor thereto, shall die, become incapable
of acting, resign or be removed, all the rights, powers, privileges and duties
of such Supplemental Collateral Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Collateral Agent until the
appointment of a new Supplemental Collateral Agent.

 

SECTION 8.02. Agents’ Reliance, Etc. Neither any Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with the Loan Documents, except
for its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, each Agent: (a) in the case of the
Administrative Agent, may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, or, in the case of any other Agent, such Agent
has received notice from the Administrative Agent that it has received and
accepted such Assignment and Acceptance, as provided in Section 9.07; (b) may
consult with legal counsel (including counsel for any Loan Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

80



--------------------------------------------------------------------------------

SECTION 8.03. DBTCA and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, DBTCA shall have the same rights
and powers under the Loan Documents as any other Lender Party and may exercise
the same as though it were not the Administrative Agent or the Collateral Agent;
and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated, include DBTCA in its individual capacity. DBTCA and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any Subsidiary of any Loan Party
and any Person that may do business with or own securities of any Loan Party or
any such Subsidiary, all as if DBTCA were not the Administrative Agent or the
Collateral Agent and without any duty to account therefor to the Lender Parties.

 

SECTION 8.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

 

SECTION 8.05. Indemnification by Lender Parties. (a) Each Lender Party severally
agrees to indemnify each Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from any Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse each Agent
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

 

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

81



--------------------------------------------------------------------------------

(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Revolving Credit Commitments at such time. The failure of any Lender
Party to reimburse any Agent or any Issuing Bank, as the case may be, promptly
upon demand for its ratable share of any amount required to be paid by the
Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or such Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 8.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

 

SECTION 8.06. Successor Agents. Any Agent may resign at any time by giving 30
days’ prior written notice thereof to the Lender Parties and the Borrower and
may be removed at any time with or without cause by the Required Lenders;
provided, however, that any removal of the Administrative Agent will not be
effective until it has been replaced as Collateral Agent and it (or its
Affiliate) has been replaced as an Issuing Bank and released from all
obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent, which
appointment shall, provided that no Default has occurred and is continuing, be
subject to the consent of the Borrower, such consent not to be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000 and which appointment
shall, provided that no Default has occurred and is continuing, be subject to
the consent of the Borrower, such consent not to be unreasonably withheld or
delayed. Upon the acceptance of any appointment as an Agent hereunder by a
successor Agent, and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent’s resignation or removal
under this Section 8.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (i) the retiring Agent’s
resignation or removal shall become effective, (ii) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Agent under the Loan Documents until such time, if any, as the Required
Lenders appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as an Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.

 

82



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed (or, in the case of the Collateral Documents,
consented to) by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders, do any of the following at any time:
(i) waive any of the conditions specified in Section 3.01 or, in the case of the
Initial Extension of Credit, Section 3.02, (ii) amend the definition of
“Required Lenders” or otherwise change the number of Lenders or the percentage
of (x) the Commitments, (y) the aggregate unpaid principal amount of the
Advances or (z) the aggregate Available Amount of outstanding Letters of Credit
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder, (iii) release the Borrower with respect to any of its monetary
Obligations under the Loan Documents or reduce or limit the obligations of any
Guarantor under Article VII or release such Guarantor or otherwise limit such
Guarantor’s liability with respect to the Guaranteed Obligations except in
accordance with Section 7.08, (iv) release any Borrowing Base Property (except
as contemplated by the definition of “Removed Borrowing Base Property”) or all
or substantially all of the Collateral, in each case in any transaction or
series of related transactions, or permit the creation, incurrence, assumption
or existence of any Lien on any individual Borrowing Base Property or all or
substantially all of the Collateral, in each case in any transaction or series
of related transactions, to secure any Obligations other than Obligations owing
to the Secured Parties under the Loan Documents, (v) amend this Section 9.01,
(vi) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (vii) reduce the principal of, or interest on, the Notes
or any fees or other amounts payable hereunder, (viii) extend the Termination
Date or otherwise postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or amend
Section 2.06, or (ix) limit the liability of any Loan Party under any of the
Loan Documents, ; provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Bank or each Issuing Bank, as the
case may be, in addition to the Lenders required above to take such action,
affect the rights or obligations of the Swing Line Bank or of the Issuing Banks,
as the case may be, under this Agreement; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or the Collateral Agent under this Agreement or the other Loan Documents.

 

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered, (y)
as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in Section
9.02(b) or (z) as and to the extent expressly permitted in this Agreement,
transmitted by e-mail, provided that such e-mail shall in all cases include an
attachment (in PDF format or similar format) containing a legible signature of
the person providing such notice, if to the Borrower, at its address at 805 Las
Cimas Parkway, Suite 400, Austin, Texas 78746, Attention: Mark J. Hager, or, if
applicable, at hager@studenthousing.com (and in the case of transmission by
e-mail, with a copy by U.S. mail to 805 Las Cimas Parkway, Suite 400, Austin,
Texas 78746, Attention: Mark J. Hager); if to any Initial Lender, at its
Domestic Lending Office, or, if applicable, at the e-mail address specified
opposite its name on Schedule I hereto (and in the case of a transmission by
e-mail, with a copy by U.S. mail to its Domestic Lending Office); if to any
other Lender Party, at its Domestic Lending Office, or, if applicable, at the
e-mail address specified in the Assignment and Acceptance pursuant to which it
became a Lender Party (and in the case of a transmission by e-mail, with a copy
by U.S. mail to its Domestic Lending Office); if to the Initial Issuing

 

83



--------------------------------------------------------------------------------

Bank, at its address at 60 Wall Street, New York, New York 10005, Attention:
Global Loan Operations, Standby Letter of Credit Unit, Mail Stop: NYC60-3812;
and if to the Administrative Agent or the Collateral Agent, at its address at 90
Hudson Street, Jersey City, New Jersey 07302, Attention: Deal Administration,
Mail Stop: JCY05-0199, or, if applicable, at deirdre.wall@db.com (and in the
case of a transmission by e-mail, with a copy by U.S. mail to 90 Hudson Street,
Jersey City, New Jersey 07302, Attention: Deal Administration, Mail Stop:
JCY05-0199), or, as to the Borrower or any Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent. All such notices
and communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

(b) So long as DBTCA is the Administrative Agent, materials required to be
delivered pursuant to Section 5.03(a), (b), (c) and (g) shall be delivered to
the Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lender Parties by e-mail at
                                        . The Borrower agrees that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any Loan Party, any of their Subsidiaries or any other materials or matters
relating to this Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lender Parties by
posting such notices on Intralinks or a substantially similar electronic
transmission system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

 

(c) Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender Party for purposes of this Agreement, provided
that if requested by any Lender Party, the Administrative Agent shall deliver a
copy of the Communications to such Lender Party by e-mail or telecopier. Each
Lender Party agrees (i) to notify the Administrative Agent in writing of such
Lender Party’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender Party becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e-mail
address for such Lender Party) and (ii) that any Notice may be sent to such
e-mail address.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

84



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of each Agent, each Arranger and each of their Affiliates (the “Agent Parties”)
in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all due diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses, (B) the reasonable fees and expenses of counsel for
such Agent Parties with respect thereto (including, without limitation, with
respect to reviewing and advising on matters required to be completed by the
Loan Parties on a post-closing basis), with respect to advising such Agent
Parties as to their rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for such Agent Parties with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered in connection with
the inclusion of any Additional Borrowing Base Property within the definition of
“Borrowing Base Property”) and (ii) all out-of-pocket costs and expenses of each
Agent Party and each Lender Party in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the fees and expenses of counsel for such Agent Party and
each Lender Party with respect thereto).

 

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation, fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facilities, the actual or proposed use of the proceeds of the Advances
or the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against any Agent Party, any Lender Party or any of their Affiliates,
or any of their respective officers, directors, employees, agents and advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or

 

85



--------------------------------------------------------------------------------

otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance; provided that
such compensation shall not include loss of margin or profits.

 

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by any Agent or any Lender Party, in its sole discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

 

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the Obligations of the Borrower or such
Loan Party now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured.
Each Agent and each Lender Party agrees promptly to notify the Borrower or such
Loan Party after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and each Agent and the Administrative Agent shall have been
notified by each Initial Lender and each Initial Issuing Bank that such Initial
Lender or such Initial Issuing Bank, as the case may be, has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Guarantors named on the signature pages hereto and each Agent and each Lender
Party and their respective successors and assigns, except that neither the
Borrower nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Lender
Parties.

 

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a uniform,
and not a varying, percentage of all rights and obligations under and in respect
of one or more of the Facilities, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a

 

86



--------------------------------------------------------------------------------

Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 under each Facility or an integral multiple of $1,000,000 in excess
thereof (or such lesser amount as shall be approved by the Administrative Agent
and, so long as no Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Borrower), (iii) each such assignment
shall be to an Eligible Assignee, (iv) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or a Fund Affiliate of any Lender, in which case notice of such
assignment shall be provided to the Administrative Agent and the Borrower, no
such assignments shall be permitted without the consent, which such consent
shall not be unreasonably withheld, of (A) the Administrative Agent and (B) so
long as no Default or Event of Default shall have occurred and be continuing at
the time of the effectiveness of such assignment, the Borrower and (v) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and,
except if such assignment is being made by a Lender to an Affiliate or Fund
Affiliate of such Lender, a processing and recordation fee of $3,500.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental

 

87



--------------------------------------------------------------------------------

thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit E hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a new
Note to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it under each Facility pursuant to such Assignment and Acceptance
and, if any assigning Lender has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes, if any, shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A hereto.

 

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

 

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this

 

88



--------------------------------------------------------------------------------

Agreement, (iv) the Borrower, the Administrative Agent and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the Collateral and (vi) if, at the time of such
sale, such Lender Party was entitled to payments under Section 2.12(a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such participant on such date, provided that such participant
complies with the requirements of Section 2.12(e).

 

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

 

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 9.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and

 

89



--------------------------------------------------------------------------------

not in limitation of the foregoing, such Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

 

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
consent of the Borrower, other than (a) to such Administrative Agent’s or such
Lender Party’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective Eligible Assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner regulating such Lender Party and (d) to
any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party.

 

SECTION 9.11. Release of Collateral. Upon (a) the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents, or (b) any Borrowing Base Property becoming a
Removed Borrowing Base Property, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
or such Borrowing Base Property, as the case may be, from the assignment and
security interest granted under the Collateral Document in accordance with the
terms of the Loan Documents.

 

SECTION 9.12. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other

 

90



--------------------------------------------------------------------------------

Loan Documents to which it is a party in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

SECTION 9.14. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 9.15. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, EACH OTHER LOAN PARTY,
THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Balance of page intentionally left blank]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

AMERICAN CAMPUS COMMUNITIES OPERATING

PARTNERSHIP LP

By:

 

AMERICAN CAMPUS COMMUNITIES

HOLDINGS LLC, its general partner

By:

 

AMERICAN CAMPUS COMMUNITIES, INC., its

sole member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

 

Signature Page-1



--------------------------------------------------------------------------------

GUARANTORS:

AMERICAN CAMPUS COMMUNITIES, INC.

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

Name:

 

William C. Bayless, Jr.

Title:

 

President

AMERICAN CAMPUS COMMUNITIES

HOLDINGS LLC

By:

 

AMERICAN CAMPUS COMMUNITIES, INC., its

sole member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

RAP STUDENT HOUSING PROPERTIES LLC

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

Name:

 

William C. Bayless, Jr.

Title:

 

President

RSVP–ACT, LLC

By:

 

RAP STUDENT HOUSING PROPERTIES LLC, its

sole member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

TITAN INVESTMENTS II LLC

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

Manager

 

Signature Page-2



--------------------------------------------------------------------------------

AMERICAN CAMPUS–TITAN II, LLC

By:

 

RSVP–ACT, LLC, its managing member

By:

 

RAP STUDENT HOUSING PROPERTIES LLC, its

sole member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

ACT–VILLAGE AT TEMPLE LLC

By:

  AMERICAN CAMPUS–TITAN II, LLC, its sole member

By:

 

RSVP–ACT, LLC, its managing member

By:

 

RAP STUDENT HOUSING PROPERTIES LLC, its sole member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

RFG CAPITAL GROUP, LLC

By:

  RAP STUDENT HOUSING PROPERTIES LLC, its sole member    

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

RFG CAPITAL MANAGEMENT PARTNERS, L.P.

By:

  RAP STUDENT HOUSING PROPERTIES LLC, its general partner    

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

 

Signature Page-3



--------------------------------------------------------------------------------

RFG–CMP THE VILLAGE ON UNIVERSITY LLC

By:

  RFG CAPITAL MANAGEMENT PARTNERS, L.P., its sole member

By:

  RAP STUDENT HOUSING PROPERTIES LLC, its general partner    

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

SHP–THE VILLAGE ON UNIVERSITY LLC

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

Name:

 

William C. Bayless, Jr.

Title:

 

President

RFG–CMP THE VILLAGE AT SCIENCE DRIVE, LLC

By:

  RFG CAPITAL MANAGEMENT PARTNERS, L.P., its sole member

By:

  RAP STUDENT HOUSING PROPERTIES LLC, its general partner    

By:

 

/s/ William C. Bayless, Jr

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

SHP–THE VILLAGE AT SCIENCE DRIVE, LLC

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

Name:

 

William C. Bayless, Jr.

Title:

 

President

RFG–CMP ACT LLC

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

Name:

 

William C. Bayless, Jr.

Title:

 

President

 

Signature Page-4



--------------------------------------------------------------------------------

SHP–ACT LLC

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

Name:

 

William C. Bayless, Jr.

Title:

 

President

AMERICAN CAMPUS–TITAN LLC

By:

 

SHP–ACT LLC, its managing member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr

   

Title:

 

President

ACT–VILLAGE AT FRESNO STATE, LLC

By:

  AMERICAN CAMPUS–TITAN LLC, its sole member

By:

 

SHP–ACT LLC, its managing member

   

By:

 

/s/ William C. Bayless, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr

   

Title:

 

President

 

Signature Page-5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, COLLATERAL AGENT, INITIAL ISSUING BANK, SWING LINE BANK
AND INITIAL LENDER: DEUTSCHE BANK TRUST COMPANY AMERICAS

By

 

/s/ George R. Reynolds

--------------------------------------------------------------------------------

Name:

 

George R. Reynolds

Title:

 

Vice President

 

Signature Page-6



--------------------------------------------------------------------------------

INITIAL LENDERS:

CITICORP NORTH AMERICA, INC.

By

 

/s/ David Bouton

--------------------------------------------------------------------------------

Name:

 

David Bouton

Title:

 

Vice President

 

Signature Page-7



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTE

 

$                    

  Dated: August     , 2004

 

FOR VALUE RECEIVED, the undersigned, AMERICAN CAMPUS COMMUNITIES OPERATING
PARTNERSHIP LP, a Maryland limited partnership (the “Borrower”), HEREBY PROMISES
TO PAY TO [DEUTSCHE BANK TRUST COMPANY AMERICAS][CITIGROUP GLOBAL MARKETS INC.]
(the “Lender”), for the account of its Applicable Lending Office (as defined in
the Credit Agreement referred to below), the aggregate principal amount of the
Revolving Credit Advances, the Letter of Credit Advances and the Swing Line
Advances (each as defined below) owing to the Lender by the Borrower pursuant to
the Credit Agreement dated as of August     , 2004 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the Guarantors party thereto, the
Lender and certain other lender parties party thereto, Deutsche Bank Trust
Company Americas (“DBTCA”), as Initial Issuing Bank, the Swing Line Bank, DBTCA,
as Administrative Agent and as Collateral Agent for the Lender and such other
lender parties, Citigroup Global Markets Inc. (“CGMI”), as syndication agent,
and Deutsche Bank Securities Inc. and CGMI, as co-lead arrangers and joint book
running managers, on the Termination Date.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance from the date of such Revolving Credit Advance, Letter of Credit Advance
or Swing Line Advance, as the case may be, until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to DBTCA, as Administrative Agent, at                             , in
same day funds. Each Revolving Credit Advance, Letter of Credit Advance and
Swing Line Advance owing to the Lender by the Borrower and the maturity thereof,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto,
which is part of this Promissory Note; provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (a)
provides for the making of advances (variously, the “Revolving Credit Advances”,
“Letter of Credit Advances” or “Swing Line Advances”) by the Lender to or for
the benefit of the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance,
Letter of Credit Advance and Swing Line Advance being evidenced by this
Promissory Note, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.



--------------------------------------------------------------------------------

The obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP LP

By:

  American Campus Communities Holdings LLC, its General Partner

By:

  American Campus Communities, Inc., its Sole Member    

By

 

 

--------------------------------------------------------------------------------

   

Name:

 

William C. Bayless, Jr.

   

Title:

 

President

 

Promissory Note



--------------------------------------------------------------------------------

ADVANCES AND

PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------